Exhibit 10.2

 

EXECUTION VERSION

 

 

 

 

Published CUSIP Number:  85230DAT1

 

AMENDED AND RESTATED MULTI-YEAR

$1,500,000,000

CREDIT AGREEMENT

 

Dated as of August 21, 2015

 

among

 

[g184191ku01i001.jpg]

 

ST. JUDE MEDICAL, INC.,

as the Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, L/C Issuer and Lender,

 

and

 

The Other Lenders Party Hereto,

 

WELLS FARGO BANK, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

and

U.S. BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents and L/C Issuers,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

and

U.S. BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

[g184191ku01i002.jpg]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I.                             DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

23

1.03

Accounting Terms

23

1.04

Rounding

24

1.05

References to Agreements and Laws

24

1.06

Times of Day; Rates

24

1.07

Letter of Credit Amounts

24

 

 

 

ARTICLE II.                        THE COMMITMENTS AND CREDIT EXTENSIONS

24

 

 

 

2.01

Loans

24

2.02

Borrowings, Conversions and Continuations of Loans

25

2.03

Letters of Credit

26

2.04

Prepayments

34

2.05

Termination or Reduction of Commitments

35

2.06

Repayment of Loans

35

2.07

Interest

36

2.08

Fees

36

2.09

Computation of Interest and Fees

37

2.10

Evidence of Debt

37

2.11

Payments Generally; Administrative Agent’s Clawback

37

2.12

Sharing of Payments

39

2.13

Increase in Commitments

40

2.14

Cash Collateral

41

2.15

Defaulting Lenders

42

 

 

 

ARTICLE III.                   TAXES, YIELD PROTECTION AND ILLEGALITY

44

 

 

 

3.01

Taxes

44

3.02

Illegality

49

3.03

Inability to Determine Rates

50

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

51

3.05

Compensation for Losses

53

3.06

Mitigation Obligations; Replacement of Lenders

53

3.07

Survival

54

 

 

 

ARTICLE IV.                    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

54

 

 

 

4.01

Conditions of Initial Credit Extension

54

4.02

Conditions to all Credit Extensions

55

 

 

 

ARTICLE V.                         REPRESENTATIONS AND WARRANTIES

56

 

 

 

5.01

Existence and Power

56

5.02

Authorization; No Contravention

56

5.03

Governmental Authorization

57

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

5.04

Binding Effect

57

5.05

Litigation

57

5.06

No Default

57

5.07

ERISA Compliance

57

5.08

Use of Proceeds; Margin Regulations

58

5.09

Title to Properties

58

5.10

Taxes

58

5.11

Financial Condition

59

5.12

Environmental Matters

59

5.13

Regulated Entities

59

5.14

No Burdensome Restrictions

59

5.15

Copyrights, Patents, Trademarks and Licenses, Etc.

59

5.16

Subsidiaries

60

5.17

Insurance

60

5.18

Full Disclosure

60

5.19

Taxpayer Identification Number

60

5.20

Solvency

60

5.21

OFAC

60

5.22

Anti-Corruption Laws

60

 

 

 

ARTICLE VI.                    AFFIRMATIVE COVENANTS

61

 

 

 

6.01

Financial Statements

61

6.02

Certificates; Other Information

61

6.03

Notices

63

6.04

Preservation of Corporate Existence, Etc.

64

6.05

Maintenance of Property

64

6.06

Insurance

64

6.07

Payment of Obligations

64

6.08

Compliance with Laws

65

6.09

Inspection of Property and Books and Records

65

6.10

Environmental Laws

65

6.11

Use of Proceeds

65

6.12

Anti-Corruption Laws

66

 

 

 

ARTICLE VII.               NEGATIVE COVENANTS

66

 

 

 

7.01

Limitation on Liens

66

7.02

Disposition of Assets

68

7.03

Consolidations and Mergers

68

7.04

Loans and Investments

68

7.05

Limitation on Subsidiary Indebtedness

69

7.06

Transactions with Affiliates

71

7.07

Use of Proceeds; Regulation U

71

7.08

Limitation on Subsidiary Dividends

71

7.09

Joint Ventures

71

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

7.10

Restricted Payments

71

7.11

Change in Business

71

7.12

Accounting Changes

71

7.13

Consolidated Leverage Ratio

71

7.14

Sanctions

72

7.15

Anti-Corruption Laws

72

 

 

 

ARTICLE VIII.          EVENTS OF DEFAULT AND REMEDIES

72

 

 

 

8.01

Events of Default

72

8.02

Remedies Upon Event of Default

74

8.03

Application of Funds

75

 

 

 

ARTICLE IX.                    ADMINISTRATIVE AGENT

76

 

 

 

9.01

Appointment and Authority

76

9.02

Rights as a Lender

76

9.03

Exculpatory Provisions

76

9.04

Reliance by Administrative Agent

77

9.05

Delegation of Duties

78

9.06

Resignation of Administrative Agent

78

9.07

Non-Reliance on Administrative Agent and Other Lenders

79

9.08

No Other Duties, Etc.

79

9.09

Administrative Agent May File Proofs of Claim

79

 

 

 

ARTICLE X.                         MISCELLANEOUS

80

 

 

 

10.01

Amendments, Etc.

80

10.02

Notices; Effectiveness; Electronic Communication

81

10.03

No Waiver; Cumulative Remedies

83

10.04

Expenses; Indemnity; Damage Waiver

84

10.05

Payments Set Aside

86

10.06

Successors and Assigns

86

10.07

Treatment of Certain Information; Confidentiality

91

10.08

Set-off

92

10.09

Interest Rate Limitation

93

10.10

Counterparts

93

10.11

Integration

93

10.12

Survival of Representations and Warranties

93

10.13

Severability

94

10.14

Replacement of Lenders

94

10.15

Governing Law

95

10.16

Waiver of Right to Trial by Jury

96

10.17

No Advisory or Fiduciary Responsibility

96

10.18

USA PATRIOT Act Notice

96

10.19

Electronic Execution of Assignments and Certain Other Documents

97

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

10.20

Amendment and Restatement

97

 

 

 

SIGNATURES

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

1.01

Excluded Subsidiaries

 

2.01

Commitments and Pro Rata Shares

 

5.05

Litigation

 

5.07

ERISA Matters

 

5.10

Taxes

 

5.11

Material Indebtedness

 

5.12

Environmental Matters

 

5.16

Subsidiaries

 

6.06

Insurance Coverage

 

7.01

Existing Liens

 

7.04

Investment Policy

 

7.05

Existing Indebtedness

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

Form of

 

 

 

 

A

Loan Notice

 

B

Note

 

C

Compliance Certificate

 

D

Assignment and Assumption Agreement

 

E

Opinions

 

F

U.S. Tax Compliance Certificates

 

G

Letter of Credit Reports

 

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED MULTI-YEAR $1,500,000,000 CREDIT AGREEMENT

 

This AMENDED AND RESTATED MULTI-YEAR $1,500,000,000 CREDIT AGREEMENT (the
“Agreement”) is entered into as of August 21, 2015, among ST. JUDE
MEDICAL, INC., a Minnesota corporation (the “Borrower”), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
each financial institution from time to time party hereto as an L/C Issuer, and
BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer and Lender.

 

WHEREAS, the Borrower, Bank of America, N.A., as administrative agent, and
various financial institutions party thereto, as lenders (the “Existing
Lenders”), have entered into the Existing 2013 Multi-Year Credit Agreement (as
defined below), pursuant to which the Existing Lenders have made available to
the Borrower a multi-year revolving credit facility, with a letter of credit
subfacility;

 

WHEREAS, the Borrower has requested that the Administrative Agent, L/C Issuers
and Lenders amend and restate the Existing 2013 Multi-Year Credit Agreement to
modify certain terms and provisions of the Existing 2013 Multi-Year Credit
Agreement as set forth herein; and

 

WHEREAS, the Administrative Agent, L/C Issuer and Lenders have agreed to amend
and restate the Existing 2013 Multi-Year Credit Agreement and to make or
continue to make available to the Borrower a multi-year revolving credit
facility, with a letter of credit subfacility, upon the terms and conditions set
forth in this Agreement, it being understood and agreed that this Agreement does
not constitute a novation of the indebtedness described in the Existing 2013
Multi-Year Credit Agreement;

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby covenant and agree to
amend and restate the Existing 2013 Multi-Year Credit Agreement on and as of the
Closing Date as follows (it being understood and agreed that, until the Closing
Date occurs, nothing in this Agreement shall modify, impair or affect the
Existing 2013 Multi-Year Credit Agreement in any manner whatsoever):

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests or equity of any Person or otherwise causing any Person,
to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that the Borrower or a Subsidiary is the surviving entity.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 20% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

“Aggregate Commitments” means the Commitments of all the Lenders, which on the
Closing Date equal the sum of $1,500,000,000.

 

“Agreement” means this Credit Agreement.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Level

 

Debt Rating

 

Facility
Fee

 

LIBOR Loans /
Letter of
Credit Fee

 

LIBOR
All-In Drawn
Pricing

 

Base
Rate
Loans

 

I

 

> A / A2 / A

 

0.070

%

0.680

%

0.750

%

0.000

%

II

 

A- / A3 / A-

 

0.100

%

0.900

%

1.000

%

0.000

%

III

 

BBB+ / Baa1 / BBB+

 

0.125

%

1.000

%

1.125

%

0.000

%

IV

 

BBB / Baa2 / BBB

 

0.150

%

1.100

%

1.250

%

0.100

%

V

 

< BBB- / Baa3 / BBB-

 

0.200

%

1.200

%

1.400

%

0.200

%

 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s, or Fitch (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that, (a) if the
Borrower is split-rated and all three Debt Ratings fall in different Levels, the
applicable Level shall be based upon the Level indicated by the middle Debt
Rating; (b) if the Borrower is split-rated and two of the Debt Ratings fall in
the same Level (the “Majority Level”) and the third Debt Rating is in a
different Level, the applicable Level shall be based upon the Majority Level;
(c) if the Borrower shall maintain Debt Ratings from only two of Moody’s, S&P
and Fitch, the applicable Level shall be based on (i) if the two Debt Ratings
are one Level apart, the higher of the two Debt Ratings (the lower pricing);
(ii) if

 

2

--------------------------------------------------------------------------------


 

the two Debt Ratings are two or three Levels apart, the applicable Level shall
be determined by reference to the Level one Debt Rating lower than the higher of
the two Debt Ratings; and (iii) if the two Debt Ratings are four or five Levels
apart, the applicable Level shall be determined by reference to the Level two
Debt Ratings lower than the higher of the two Debt Ratings; (d) if there is only
one Debt Rating, the Debt Rating one Level lower than such Debt Rating shall
apply; and (e) if there is no Debt Rating, the lowest Debt Rating and Level set
forth above shall apply.

 

Initially as of the Closing Date, the Applicable Rate shall be set at Level I. 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Wells Fargo Securities, LLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and U.S.
Bank, National Association, in its capacity as a joint lead arranger and a joint
bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended January 3, 2015, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto and the accompanying Management’s Discussion and
Analysis of Financial Condition and Results of Operations.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments

 

3

--------------------------------------------------------------------------------


 

pursuant to Section 2.05, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of each L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank of America Fee Letter” means the letter agreement dated as of August 5,
2015 among the Borrower, Bank of America and Merrill Lynch.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City or the state where the Administrative Agent’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the L/C
Issuers (as applicable) and the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect thereof, cash or
deposit account balances or, if the Administrative Agent and the applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the applicable L/C Issuer. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

 

“Change in Law” means  the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request,

 

4

--------------------------------------------------------------------------------


 

rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted ,
adopted or issued.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 20% or more of the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

 

(b)                                 during any period of 24 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of such Person cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01, and (b) purchase participations in L/C
Obligations in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to

 

5

--------------------------------------------------------------------------------


 

which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income and (iv) other expenses of the Borrower and its Subsidiaries reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period and minus (b) all non-cash items increasing Consolidated
Net Income for such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

 

“Consolidated Leverage Ratio” means, as of any date of determination, and
subject to the second paragraph of Section 7.13, the ratio of (a) Consolidated
Funded Indebtedness as of such date to (b) Consolidated EBITDA for the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 6.01(a) or (b).

 

6

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity
of the Borrower and its Subsidiaries on that date minus the Intangible Assets of
the Borrower and its Subsidiaries on that date.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
guaranty, letter of credit or other financial obligation (each a “primary
obligation”) of another Person (the “primary obligor”), whether or not
contingent, (a) to purchase, repurchase or otherwise acquire any such primary
obligation or any property constituting direct or indirect security therefor, or
(b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor in respect of any such primary obligation or otherwise to
maintain the net worth or solvency or any balance sheet item, level of income or
financial condition of such primary obligor, or (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor thereof to make
payment of such primary obligation, or (d) otherwise to assure or hold harmless
the owner of any such primary obligation against loss or failure or inability to
perform in respect thereof.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate”.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) a L/C
Credit Extension.

 

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate”.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any,

 

7

--------------------------------------------------------------------------------


 

applicable to Base Rate Loans plus (iii) 2% per annum; provided, however, that
with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Loan plus 2% per annum, in each case to the fullest extent
permitted by applicable Laws, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate applicable to Letter of Credit Fees
plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the applicable L/C
Issuer or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each L/C Issuer and all
Lenders promptly following such determination.

 

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is or whose government is the
subject of any Sanction.

 

8

--------------------------------------------------------------------------------


 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon 
the Borrower or any ERISA Affiliate.

 

9

--------------------------------------------------------------------------------


 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”), or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to the LIBOR Rate, at or
about 11:00 a.m., London time, two (2) Business Days prior to such date for
Dollar deposits with a term of one (1) month commencing that day; and

 

(c)                                  if the Eurodollar Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” means each Subsidiary listed on Schedule 1.01 by reason
that such Subsidiary no longer actively conducts any business or operations,
including as a holding or investment company, and has been, will be after the
Closing Date, or likely will be after the Closing Date, liquidated, and in the
event that any such Subsidiary shall after the Closing Date conduct any business
or operations, including as a holding or investment company, such that after
three consecutive fiscal quarters of the Borrower and its Subsidiaries, such
Subsidiary has income equal to or greater than 1% of Consolidated Net Income
determined for the same such period, then such Subsidiary shall no longer be an
Excluded Subsidiary as of the date of delivery, or date delivery is required
(whichever is earlier), of the financial statements of the Borrower and its
Subsidiaries pursuant to Section 6.01(a) or (b) with respect to the third such
consecutive fiscal quarter and a Responsible Officer shall notify the
Administrative Agent thereof.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on

 

10

--------------------------------------------------------------------------------


 

amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under
Section 10.14) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Existing 2013 Multi-Year Credit Agreement” means that certain Multi-Year
$1,500,000,000 Credit Agreement dated as of May 31, 2013 (as amended, modified,
supplemented or amended and restated from time to time) by and among the
Borrower, Bank of America, N.A., as administrative agent, and the lenders from
time to time party thereto.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fitch” means Fitch Ratings Ltd. and any successor thereto.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations in respect of such L/C Issuer’s Letters of Credit,
other than L/C Obligations as to which such

 

11

--------------------------------------------------------------------------------


 

Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.06(h).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas,

 

12

--------------------------------------------------------------------------------


 

infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   capital leases and Synthetic Lease
Obligations; and

 

(g)                                  all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 10.04(b).

 

“Independent Auditor” has the meaning set forth in Section 6.01(a).

 

“Information” has the meaning specified in Section 10.07.

 

13

--------------------------------------------------------------------------------


 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Rate Loan, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

(b)                                 any Interest Period pertaining to a
Eurodollar Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Investment Transaction” has the meaning set forth in Section 7.04.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

14

--------------------------------------------------------------------------------


 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to any such Letter of Credit.

 

“Joint Venture” means a corporation, partnership, joint venture or other similar
legal arrangement (whether created by contract or conducted through a separate
legal entity) now or hereafter formed by the Borrower or any of its Subsidiaries
with another Person in order to conduct a common venture or enterprise with such
Person.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means each of (a) Bank of America in its capacity as issuer of
Letters of Credit hereunder, or any successor to Bank of America in its capacity
as an issuer of Letters of Credit hereunder, (b) Wells Fargo Bank, National
Association in its capacity as issuer of Letters of Credit hereunder, or any
successor to Wells Fargo Bank, National Association in its capacity as an issuer
of Letters of Credit hereunder, (c) The Bank of Tokyo-Mitsubishi UFJ, Ltd. in
its capacity as issuer of Letters of Credit hereunder, or any successor to The
Bank of Tokyo-Mitsubishi UFJ, Ltd. in its capacity as an issuer of Letters of
Credit hereunder, (d) U.S. Bank, National Association in its capacity as issuer
of Letters of Credit hereunder, or any successor to U.S. Bank, National
Association in its capacity as an issuer of Letters of Credit hereunder, and
(e) any other Lender, appointed by the Borrower (with the consent of such Lender
and the Administrative Agent), in its capacity as an issuer of Letters of Credit
hereunder or any successor to such Lender in its capacity as an issuer of
Letters of Credit hereunder, which Lender consents to its appointment by the
Borrower as an issuer of Letters of Credit hereunder pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel; provided that the individual obligation of each L/C
Issuer referenced in clauses (a) through (d) above to issue Letters of Credit
shall not exceed an aggregate amount of $37,500,000 for such L/C Issuer (or such
other amount as may be agreed from time to time by the Borrower, the
Administrative Agent and such L/C Issuer).  All references to the L/C Issuer
shall mean any L/C Issuer, the L/C Issuer issuing the applicable Letter of
Credit, or all L/C Issuers, as the context may imply.

 

15

--------------------------------------------------------------------------------


 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each L/C Issuer.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $150,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 and the Bank of America Fee Letter.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit A or
such other form as may be approved by

 

16

--------------------------------------------------------------------------------


 

the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U or X
of the FRB.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Documents, or
of the ability of the Borrower to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document to which it is a party.

 

“Maturity Date” means five (5) years after the Closing Date, provided, however,
if such date is not a Business Day, the next preceding Business Day.

 

“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the applicable L/C Issuer with
respect to Letters of Credit issued and outstanding at such time, (ii) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.14(a)(i), (a)(ii) or
(a)(iii), an amount equal to 100% of the Outstanding Amount of all LC
Obligations, and (iii) otherwise, an amount determined by the Administrative
Agent and the applicable L/C Issuer in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

17

--------------------------------------------------------------------------------


 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (b) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

 

18

--------------------------------------------------------------------------------


 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Permitted Receivables Facility” means one or more accounts receivable
securitization arrangements which provide for (a) the sale of accounts
receivable and any related property by the Borrower and/or any of its
Subsidiaries to a financing party or a special purpose vehicle and (b) if a
special purpose vehicle is used in any such arrangements, the granting of a
security interest in accounts receivables and any related property by such
special purpose vehicle and/or the granting of a security interest by the
Borrower or such Subsidiary in any such related property; provided, however,
that the sum of the aggregate net unrecovered investment and the aggregate
outstanding advances from the financing parties under such accounts receivable
securitization arrangements shall not exceed $150,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time,
subject to adjustment as provided in Section 2.15, and the denominator of which
is the amount of the Aggregate Commitments at such time; provided that if the
commitment of each Lender to make Loans and the obligation of each L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02, then
the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender

 

19

--------------------------------------------------------------------------------


 

immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.  The initial Pro Rata Share of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder.

 

“Register” has the meaning set forth in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to a L/C Credit
Extension, a Letter of Credit Application.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is a L/C Issuer, as the case may be, in making such
determination.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of the Borrower and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the Borrower so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
Borrower designated in or pursuant to an agreement between the Borrower and the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity

 

20

--------------------------------------------------------------------------------


 

interest or of any option, warrant or other right to acquire any such capital
stock or other equity interest.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations at such time.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“SPC” has the meaning specified in Section 10.06(h).

 

“Specified Acquisition” has the meaning specified in Section 7.13.

 

“Specified Acquisition Closing Date” has the meaning specified in Section 7.13.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise

 

21

--------------------------------------------------------------------------------


 

specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

22

--------------------------------------------------------------------------------


 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(ii)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including”.

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  (a)  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and the Borrower shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such

 

23

--------------------------------------------------------------------------------


 

ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        References to Agreements and Laws.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06                        Times of Day; Rates.  Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable).

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

 

1.07                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Documents related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Loan”) to the Borrower from time to time, on any Business Day

 

24

--------------------------------------------------------------------------------


 

during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Commitment.  Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.04, and
reborrow under this Section 2.01.  Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by (A) telephone, or (B) a Loan Notice; provided that any
telephonic notice by the Borrower must be confirmed immediately by delivery to
the Administrative Agent of a Loan Notice. Each Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m., (i) three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans. 
 Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof.  Except as provided in Section 2.03(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Loan Notice shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of

 

25

--------------------------------------------------------------------------------


 

America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Loan Notice with respect to such Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  The determination of the Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten Interest Periods in effect
with respect to Loans.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower, and
to amend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Outstandings shall not exceed the Aggregate Commitments, (y) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

26

--------------------------------------------------------------------------------


 

(ii)                                  No L/C Issuer shall issue any Letter of
Credit, if:

 

(A)                               the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance, unless
the Required Lenders have approved such expiry date; or

 

(B)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date.

 

(iii)                               No L/C Issuer shall be under any obligation
to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing the Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon such L/C Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and such L/C Issuer, the Letter of Credit is in an initial
stated amount less than $500,000;

 

(D)                               the Letter of Credit is to be denominated in a
currency other than Dollars;

 

(E)                                any Lender is at that time a Defaulting
Lender, unless such L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to such L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate such L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(F)                                 the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

27

--------------------------------------------------------------------------------


 

(iv)                              No L/C Issuer shall amend any Letter of Credit
if such L/C Issuer would not be permitted at such time to issue the Letter of
Credit in its amended form under the terms hereof.

 

(v)                                 No L/C Issuer shall be under any obligation
to amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              Each L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to such L/C Issuer.  Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require. 
Additionally, the Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment,

 

28

--------------------------------------------------------------------------------


 

including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, the applicable L/C Issuer will provide the Administrative Agent with a
copy thereof.  Unless the applicable L/C Issuer has received written notice from
any Lender or the Administrative Agent, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share times
the amount of such Letter of Credit.

 

(iii)                               Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the Borrower and the Administrative Agent
thereof.  Not later than 11:00 a.m. on the date of any payment by the applicable
L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrower shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing.  If the Borrower fails to so
reimburse the applicable L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Pro Rata
Share thereof.  In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice).  Any notice given by any L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

29

--------------------------------------------------------------------------------


 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the
applicable L/C Issuer at the Administrative Agent’s Office in an amount equal to
its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the applicable L/C Issuer a L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute a L/C Advance from such
Lender in satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Lender funds its Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of such
L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice).  No such
making of a L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse any L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer

 

30

--------------------------------------------------------------------------------


 

at a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Loan included in the relevant Borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the applicable L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the applicable L/C
Issuer has made a payment under any Letter of Credit and has received from any
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of such L/C Issuer its Pro Rata Share thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse each L/C Issuer for each drawing under each Letter of
Credit of such L/C Issuer and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that the Borrower may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), any L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

31

--------------------------------------------------------------------------------


 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by any L/C Issuer of any requirement
that exists for such L/C Issuer’s protection and not the protection of the
Borrower or any waiver by such L/C Issuer which does not in fact materially
prejudice the Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by such L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC or the
ISP, as applicable;

 

(vii)                           any payment by such L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by such L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the
applicable L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuers shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.

 

32

--------------------------------------------------------------------------------


 

The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuers shall be
liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the
applicable L/C Issuer, and the applicable L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  Each L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)                                  Applicability of ISP; Limitation of
Liability.  Unless otherwise expressly agreed by the applicable L/C Issuer and
the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.  Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the Borrower for, and no L/C Issuer’s rights and remedies against
the Borrower shall be impaired by, any action or inaction of such L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where such L/C Issuer or the beneficiary is
located, the practice stated in the ISP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Pro Rata Share a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily maximum
amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07.  Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on

 

33

--------------------------------------------------------------------------------


 

demand.  If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.  Notwithstanding anything to
the contrary contained herein, upon the request of the Required Lenders, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
each L/C Issuer for its own account in Dollars, a fronting fee with respect to
each Letter of Credit of such L/C Issuer, at a rate per annum as the Borrower
may agree to in writing with such L/C Issuer, computed on the daily amount
available to be drawn under such Letter of Credit and on a quarterly basis in
arrears, and due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand until no amounts remain to be drawn
under such Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.07.  In addition, the
Borrower shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Reports.  For so long as
any Letter of Credit issued by any L/C Issuer is outstanding, such L/C Issuer
shall deliver to the Administrative Agent on the last Business Day of each
calendar month, and on each date that a L/C Credit Extension occurs with respect
to any such Letter of Credit, a report in the form of Exhibit G, appropriately
completed with the information for every outstanding Letter of Credit issued by
such L/C Issuer.  The Administrative Agent will provide the Borrower with copies
of such reports upon the Borrower’s request.

 

2.04                        Prepayments.

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 12:00 noon;
(A) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof;  and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of

 

34

--------------------------------------------------------------------------------


 

its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment.  If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein; provided, that a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the consummation of another transaction, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied; provided,
further that the Borrower shall compensate and hold harmless any Lender from any
loss, cost or expense incurred by such Lender in accordance with Section 3.05 as
a result of the failure to make such prepayment.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05.  Subject to
Section 2.15, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Pro Rata Shares.

 

(b)                                 If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.04(b) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.

 

2.05                        Termination or Reduction of Commitments.  The
Borrower may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 noon five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Letter of Credit
Sublimit exceeds the amount of the Aggregate Commitments, the Letter of Credit
Sublimit shall be automatically reduced by the amount of such excess; provided
further, that a notice of termination or reduction of the Aggregate Commitments
delivered by the Borrower may state that such notice is conditioned upon the
consummation of another transaction, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Pro Rata Share. 
All facility and utilization fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

2.06                        Repayment of Loans.  The Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of Loans outstanding
on such date.

 

35

--------------------------------------------------------------------------------


 

2.07                        Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.

 

(b)                                 If any amount payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.  Furthermore, if required by the Required Lenders and after written notice
to the Borrower, while any Event of Default exists, the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.08                        Fees.  In addition to certain fees described in
subsections (h) and (i) of Section 2.03:

 

(a)                                 Facility Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share, a facility fee equal to the Applicable Rate times the actual daily
amount of the Aggregate Commitments (or, if the Aggregate Commitments have
terminated, on the Outstanding Amount of all Loans and L/C Obligations),
regardless of usage, subject to adjustment as provided in Section 2.15.  The
facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period (and, if applicable, thereafter on demand).  The facility
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(b)                                 Other Fees.  (i)  The Borrower shall pay to
the Arranger and the Administrative Agent for their own respective accounts fees
in the amounts and at the times specified in the Bank of America Fee Letter. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

36

--------------------------------------------------------------------------------


 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.09                        Computation of Interest and Fees.  All computations
of interest for Base Rate Loans (including Base Rate Loans determined by
reference to the Eurodollar Rate) shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed.  All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year).  Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.11(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

2.10                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a) above, each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.11                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 All payments to be made by the Borrower
shall be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or set-off.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is

 

37

--------------------------------------------------------------------------------


 

owed, at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein.  The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower, other than with
respect to the Maturity Date, shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such L/C Issuer, as the case may be, the amount due.  In such event, if the

 

38

--------------------------------------------------------------------------------


 

Borrower has not in fact made such payment, then each of the Lenders or the
applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. If
any Lender makes available to the Administrative Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several. The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and to make payments pursuant to Section 10.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

 

(e)                                  Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.12                        Sharing of Payments.  If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it, or the participations in L/C Obligations held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations held by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Loans or
such participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the

 

39

--------------------------------------------------------------------------------


 

total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered, without further interest thereon.  The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off, but subject to Section 10.08) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments.  Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

2.13                        Increase in Commitments.

 

(a)                                 Request for Increase.  Provided that no
Default or Event of Default has occurred and is continuing, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, from time to time, request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $250,000,000; provided that (i) any
such request for an increase shall be in a minimum amount of $50,000,000, and
(ii) there shall have been no prior voluntary reduction by the Borrower of the
Aggregate Commitments.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Pro Rata Share of such requested increase.  Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent and each L/C Issuer (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Commitments are increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase; provided,
however, that any increase pursuant to this Section 2.13 shall not increase the
Letter of Credit Sublimit.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate dated as of the

 

40

--------------------------------------------------------------------------------


 

Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer (i) certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V of this Agreement, but excluding the
representation and warranty as to no Material Adverse Effect contained in
Section 5.11(b) of this Agreement, or any other Loan Document are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.13, the representations and warranties contained in
subsection (a) of Section 5.11 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists.  The Borrower shall prepay any Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Pro Rata Shares of the Lenders
arising from any nonratable increase in the Commitments under this Section.

 

(f)                                   Conflicting Provisions.  This
Section shall supersede any provisions in Sections 2.12 or 10.01 to the
contrary.

 

2.14                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) a L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in a L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by the Administrative
Agent or the applicable L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuers and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or any L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to

 

41

--------------------------------------------------------------------------------


 

time all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.14 or Sections 2.03, 2.15 or 8.02 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be otherwise provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the applicable L/C Issuer that there exists excess Cash Collateral; provided,
however, (x) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Loan Documents and the other applicable
provisions of the Loan Documents, and (y) the Person providing Cash Collateral
and the applicable L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 10.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the L/C Issuers
hereunder; third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.14; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by

 

42

--------------------------------------------------------------------------------


 

the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each L/C Issuer’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuers as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or any L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               Each Defaulting Lender shall be entitled to
receive fees payable under Section 2.09 for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
outstanding principal amount of the Committed Loans funded by it, and (2) its
Pro Rata Share of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.14.

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

 

(C)                               With respect to any fee payable under
Section 2.08 or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been

 

43

--------------------------------------------------------------------------------


 

reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the applicable L/C Issuer the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

 

(iv)                              Reallocation of Pro Rata Shares to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Share (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and the L/C Issuers agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held on a pro rata
basis by the Lenders in accordance with their Pro Rata Shares (without giving
effect to Section 2.15(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in

 

44

--------------------------------------------------------------------------------


 

the good faith discretion of the Administrative Agent) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or the
Borrower, then the Administrative Agent or the Borrower shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

(iii)                               If the Borrower or the Administrative Agent
shall be required by any applicable Laws other than the Code to withhold or
deduct any Taxes from any payment, then (A) the Borrower or the Administrative
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) the Borrower or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i) The Borrower
shall, and does hereby, indemnify each Recipient, and shall make payment in
respect thereof within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower

 

45

--------------------------------------------------------------------------------


 

by a Lender or a L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or a L/C Issuer,
shall be conclusive absent manifest error.  The Borrower shall, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 30 days after demand therefor, for any amount which a Lender or a L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.

 

(ii)                                  Each Lender and each L/C Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or such L/C Issuer (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (y) the Administrative Agent against any Taxes attributable
to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent against any Excluded Taxes attributable to such
Lender or such L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or the Borrower  in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

46

--------------------------------------------------------------------------------


 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

47

--------------------------------------------------------------------------------


 

(II)                              executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

48

--------------------------------------------------------------------------------


 

Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or a L/C
Issuer, or have any obligation to pay to any Lender or any L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or such L/C Issuer, as the case may be.  If any Recipient determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 3.01, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or a L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

(h)                                 FATCA.  For purposes of determining
withholding Taxes imposed under the Foreign Account Tax Compliance Act (FATCA),
from and after the effective date of the Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has

 

49

--------------------------------------------------------------------------------


 

imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof, (a) the Administrative Agent determines that (i) Dollar deposits are
not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (a) (i) above, “Impacted Loans”), or (b) the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) (i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the

 

50

--------------------------------------------------------------------------------


 

Impacted Loans,  in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a) of the
first sentence of this Section, (2) the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or any L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such L/C Issuer’s capital or on the capital of such Lender’s or such L/C
Issuer’s holding company, if

 

51

--------------------------------------------------------------------------------


 

any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement;
Reimbursement Limitation.  A certificate of a Lender or a L/C Issuer (i) setting
forth the amount or amounts necessary to compensate such Lender or such L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and (ii) stating in reasonable detail the basis for
the charges and the method of computation, and delivered to the Borrower shall
be conclusive absent manifest error.  The Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within thirty days after receipt thereof.  Notwithstanding any other provisions
of this Section 3.04, no Lender shall demand compensation for any increased
cost, charge or reduction under subsection (a) and (b) of this Section if it
shall not at the time be the general policy of such Lender to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, and each Lender shall in good faith endeavor to allocate
increased costs or reductions fairly among all of its affected commitments and
credit extensions (whether or not it seeks compensation from all affected
borrowers).

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or a L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than three months prior to the date that
such Lender or such L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof, such that the three-month
period shall commence upon the date of effectiveness of such Change in Law).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant

 

52

--------------------------------------------------------------------------------


 

Interest Payment Date, but such Lender gives notice within 30 days after such
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.14;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender for services actually performed in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or such L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the good faith judgment of such Lender or such
L/C Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender or such L/C Issuer, as the case may
be.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or any L/C Issuer in connection with any such designation
or assignment.

 

53

--------------------------------------------------------------------------------


 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 10.14.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all Obligations hereunder, and resignation of the Administrative
Agent.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that the Borrower is
duly organized or formed, and that the Borrower is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

(v)                                 favorable opinions of Jason A. Zellers,
General Counsel of the Borrower, and Gibson, Dunn & Crutcher LLP, as special
counsel to the Borrower, each addressed to the Administrative Agent and each
Lender, in the form of Exhibit E;

 

(vi)                              a certificate of a Responsible Officer either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
validity against the Borrower of the Loan

 

54

--------------------------------------------------------------------------------


 

Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;

 

(vii)                           a certificate signed by a Responsible Officer
certifying (A) that the representations and warranties of the Borrower contained
in Article V of this Agreement, or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.01, the representations and
warranties contained in subsection (a) of Section 5.11 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, (B) the condition specified in
Section 4.02(b) has been satisfied, (C) that there has been no event or
circumstance since January 3, 2015 that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(D) the current Debt Ratings;

 

(viii)                        evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;
and

 

(ix)                              such other assurances, certificates,
documents, consents or opinions as the Administrative Agent and the L/C Issuers
or the Required Lenders reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all Attorney Costs of the Administrative Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower contained in Article V of this Agreement, but excluding the
representation and warranty as to no Material Adverse Effect contained in
Section 5.11(b) of this Agreement shall be true and correct on and as of the
date of

 

55

--------------------------------------------------------------------------------


 

such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsection (a) of
Section 5.11 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension.

 

(c)                                  The Administrative Agent and, if
applicable, the relevant L/C Issuer shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Existence and Power.  The Borrower and each of its
Subsidiaries (other than Excluded Subsidiaries):

 

(a)                                 is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation, as applicable;

 

(b)                                 has the power and authority and all
governmental licenses, authorizations, consents and approvals to own its assets,
carry on its business and to execute, deliver, and perform its obligations under
the Loan Documents;

 

(c)                                  is duly qualified and is licensed and in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license; and

 

(d)                                 is in compliance with all Laws; except, in
each case referred to in clause (a), (b), (c) or (d), to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document have been duly authorized by all necessary corporate or other action,
and do not and will not:

 

(a)                                 contravene the terms of any of the
Borrower’s Organization Documents;

 

(b)                                 conflict with or result in any breach or
contravention of, or the creation of any Lien under, any document evidencing any
Contractual Obligation to which the Borrower is a

 

56

--------------------------------------------------------------------------------


 

party or any order, injunction, writ or decree of any Governmental Authority to
which the Borrower or its property is subject; or

 

(c)                                  violate any Laws.

 

5.03                        Governmental Authorization.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Borrower of
this Agreement or any other Loan Document.

 

5.04                        Binding Effect.  This Agreement and each other Loan
Document to which the Borrower is a party constitute the legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.

 

5.05                        Litigation.  Except as specifically disclosed in
Schedule 5.05, there are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of the Borrower, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, against
the Borrower or its Subsidiaries or any of their respective properties which:

 

(a)                                 purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or thereby; or

 

(b)                                 would reasonably be expected to have a
Material Adverse Effect.  No injunction, writ, temporary restraining order or
any order of any nature has been issued by any court or other Governmental
Authority purporting to enjoin or restrain the execution, delivery or
performance of this Agreement or any other Loan Document, or directing that the
transactions provided for herein or therein not be consummated as herein or
therein provided.

 

5.06                        No Default.  No Default or Event of Default exists
or would result from the incurring of any Obligations by the Borrower.  As of
the Closing Date, neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, could reasonably be expected to have a Material
Adverse Effect, or that would, if such default had occurred after the Closing
Date, create an Event of Default under Section 8.01(e).

 

5.07                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.

 

57

--------------------------------------------------------------------------------


 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or  lawsuits, or action by
any Governmental Authority, with respect to any Plan that  could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred (provided,
that for purposes of this Section 5.07(c)(i), a Reportable Event shall only
constitute an ERISA Event if such Reportable Event could reasonably be expected
to result in liability of the Borrower or an ERISA Affiliate in an aggregate
amount in excess of $5,000,000), and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained; (iii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

(d)                                 Neither the Borrower or any ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability under, any active or terminated Pension Plan other than (A) on the
Closing Date, those listed on Schedule 5.07 hereto and (B) thereafter, Pension
Plans not otherwise prohibited by this Agreement.

 

5.08                        Use of Proceeds; Margin Regulations.  The proceeds
of the Loans are to be used solely for the purposes set forth in and permitted
by Section 6.11 and Section 7.07.  Neither the Borrower nor any Subsidiary is
generally engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.

 

5.09                        Title to Properties.  The Borrower and each
Subsidiary have good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of their respective businesses, except for such defects in title as
could not, individually or in the aggregate, have a Material Adverse Effect.  As
of the Closing Date, the property of the Borrower and its Subsidiaries (other
than Excluded Subsidiaries) is subject to no Liens, other than Permitted Liens.

 

5.10                        Taxes.  The Borrower and its Subsidiaries (other
than Excluded Subsidiaries) have filed all federal and other material tax
returns and reports required to be filed, and have paid all federal and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or

 

58

--------------------------------------------------------------------------------


 

their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect or that is not disclosed on Schedule 5.10.

 

5.11                        Financial Condition.

 

(a)                                 The Audited Financial Statements, and the
unaudited consolidated financial statements of the Borrower and its Subsidiaries
dated July 4, 2015, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
July 4, 2015 including the notes thereto and the accompanying Management’s
Discussion and Analysis of Financial Condition and Results of Operations:

 

(i)                                     were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, subject to ordinary, good faith year end audit
adjustments in the case of such unaudited statements;

 

(ii)                                  fairly present the financial condition of
the Borrower and its Subsidiaries as of the date thereof and results of
operations for the period covered thereby; and

 

(iii)                               except as specifically disclosed in Schedule
5.11, show all material Indebtedness and other liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Contingent
Obligations.

 

(b)                                 Since the date of the Audited Financial
Statements, there has been no Material Adverse Effect.

 

5.12                        Environmental Matters.  Except as specifically
disclosed in Schedule 5.12, existing Environmental Laws and existing
Environmental Claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.13                        Regulated Entities.  Neither the Borrower, any
Person controlling the Borrower, nor any Subsidiary, is an “Investment Company”
within the meaning of the Investment Companies Act of 1940.  The Borrower is not
subject to any other federal or state statute or regulation limiting its ability
to incur Indebtedness.

 

5.14                        No Burdensome Restrictions.  Neither the Borrower
nor any Subsidiary is a party to or bound by any Contractual Obligation, or
subject to any restriction in any Organization Document, or any Requirement of
Law, which could reasonably be expected to have a Material Adverse Effect.

 

5.15                        Copyrights, Patents, Trademarks and Licenses, Etc. 
The Borrower and its Subsidiaries (other than Excluded Subsidiaries) own or are
licensed or otherwise have the right to use all of the patents, trademarks,
service marks, trade names, copyrights, contractual franchises, authorizations
and other rights that are reasonably necessary for the operation of their
respective businesses, without any conflict with the rights of any other Person
that could reasonably be expected to have a Material Adverse Effect.  To the
best knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed,

 

59

--------------------------------------------------------------------------------


 

by the Borrower or any Subsidiary (other than an Excluded Subsidiary) infringes
upon any rights held by any other Person such that it could reasonably be
expected to have a Material Adverse Effect.  Except as specifically disclosed in
Schedule 5.05, no claim or litigation regarding any of the foregoing is pending
or threatened, and no patent, invention, device, application, principle or any
statute, law, rule, regulation, standard or code is pending or, to the knowledge
of the Borrower, proposed, which, in either case, could reasonably be expected
to have a Material Adverse Effect.

 

5.16                        Subsidiaries.  As of the Closing Date, the Borrower
has no Subsidiaries other than those specifically disclosed in part (a) of
Schedule 5.16 hereto and has no equity investments in any other corporation or
entity other than those permitted by Section 7.04(e) or specifically disclosed
in part (b) of Schedule 5.16.

 

5.17                        Insurance.  The properties of the Borrower and its
Subsidiaries (other than Excluded Subsidiaries) are insured either with
financially sound and reputable insurance companies or under legitimate and
responsible self-insurance programs, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or its
Subsidiaries (other than Excluded Subsidiaries) operate.

 

5.18                        Full Disclosure.  None of the representations or
warranties made by the Borrower or any Subsidiary in the Loan Documents as of
the date such representations and warranties are made or deemed made, and none
of the statements contained in any exhibit, report, statement or certificate
furnished by or on behalf of the Borrower or any Subsidiary in connection with
the Loan Documents (including the offering and disclosure materials delivered by
or on behalf of the Borrower to the Lenders prior to the Closing Date), contains
any untrue statement of a material fact or omits any material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances under which they are made, not misleading as of the time when
made or delivered.

 

5.19                        Taxpayer Identification Number.  The Borrower’s true
and correct U.S. taxpayer identification number is set forth on Schedule 10.02.

 

5.20                        Solvency.  The Borrower is, individually and
together with its Subsidiaries on a consolidated basis, Solvent.

 

5.21                        OFAC.  Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (a) currently the subject or target of any Sanctions, 
(b) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority, or
(c) located, organized or resident in a Designated Jurisdiction.

 

5.22                        Anti-Corruption Laws.  The Borrower and its
Subsidiaries have conducted their business in compliance with all applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

60

--------------------------------------------------------------------------------

 


 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary (other than Excluded Subsidiaries) to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Required Lenders, with sufficient copies for each Lender:

 

(a)                                 as soon as available, but not later than 90
days after the end of each fiscal year of the Borrower, a copy of the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by the opinion of Ernst & Young LLP or another nationally-recognized
independent public accounting firm (“Independent Auditor”) which report shall
state that such consolidated financial statements present fairly the financial
position for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years.  Such opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or be qualified or limited because of a
restricted or limited examination by the Independent Auditor of any material
portion of the Borrower or any Subsidiary’s records; and

 

(b)                                 as soon as available, but not later than 45
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, commencing with the first fiscal quarter ending after the
Closing Date, a copy of the unaudited consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such fiscal quarter and the related
consolidated statements of income and cash flows for the period commencing on
the first day and ending on the last day of such fiscal quarter, and certified
by a Responsible Officer as fairly presenting, in accordance with GAAP (subject
to ordinary, good faith year-end audit adjustments), the financial position and
the results of operations of the Borrower and its Subsidiaries.  As to any
information contained in materials furnished pursuant to Section 6.02(b), the
Borrower shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Borrower to furnish the information and materials described in
subsections (a) and (b) above at the times specified therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent with sufficient copies for each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 (i) concurrently with the delivery of the
financial statements referred to in subsections 6.01(a) and (b), a Compliance
Certificate, executed by a Responsible Officer, which certifies, among other
things, that no Default or Event of Default has occurred and is continuing
(except as described therein);

 

61

--------------------------------------------------------------------------------


 

(b)                                 promptly, copies of all financial statements
and reports that the Borrower sends to its shareholders, and copies of all
financial statements and regular, periodical or special reports (including Forms
10K, 10Q and 8K) that the Borrower or any Subsidiary may make to, or file with,
the SEC; and

 

(c)                                  promptly, such additional information
regarding the business, financial or corporate affairs of the Borrower or any
Subsidiary as the Administrative Agent, at the request of any Lender, may from
time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent upon its request for itself and to each Lender that makes a
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent on behalf of
itself or such Lender and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arranger, the L/C Issuers and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform

 

62

--------------------------------------------------------------------------------


 

designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

 

6.03                        Notices.  Promptly notify the Administrative Agent
and each Lender:

 

(a)                                 of the occurrence of any Default or Event of
Default, and of the occurrence or existence of any event or circumstance that is
reasonably likely to become a Default or Event of Default;

 

(b)                                 of any matter that has resulted or is
reasonably likely to result in a Material Adverse Effect, including (insofar as
the same has resulted or is reasonably likely to result in a Material Adverse
Effect) (i) breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or its Subsidiaries; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any of its
Subsidiaries and any Governmental Authority; or (iii) the commencement of, or
any material development in, any litigation or proceeding affecting the Borrower
or any of its Subsidiaries, including pursuant to any applicable Environmental
Laws;

 

(c)                                  of any of the following events affecting
the Borrower, together with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower with respect to such
event:

 

(i)                                     an ERISA Event;

 

(ii)                                  the adoption of any new Pension Plan or
other Plan subject to Section 412 of the Code;

 

(iii)                               the adoption of any amendment to a Pension
Plan or other Plan subject to Section 412 of the Code that results in a material
increase in contributions or Unfunded Pension Liability; or

 

(iv)                              the commencement of contributions to any
Pension Plan or other Plan subject to Section 412 of the Code;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by the Borrower or any of its
consolidated Subsidiaries.

 

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer setting forth details of the occurrence referred to therein,
and stating what action the Borrower or any affected Subsidiary proposes to take
with respect thereto and at what time.  Each notice under Section 6.03(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been (or reasonably foreseeably will be)
breached or violated.

 

63

--------------------------------------------------------------------------------


 

6.04                        Preservation of Corporate Existence, Etc.

 

(a)                                 Preserve and maintain in full force and
effect its corporate existence and good standing under the laws of its state or
jurisdiction of incorporation or formation, except with respect to any
Subsidiary that is not the continuing or surviving Person or any Subsidiary that
disposes of all of its assets to another Person, in each case in connection with
transactions permitted by Section 7.03;

 

(b)                                 preserve and maintain in full force and
effect all governmental rights, privileges, qualifications, permits, licenses
and franchises necessary or desirable in the normal conduct of its business
except in connection with transactions permitted by Section 7.03 and sales of
assets permitted by Section 7.02;

 

(c)                                  use reasonable efforts, in the ordinary
course of business, to preserve its business organization and goodwill, except
with respect to any Subsidiary that is not the continuing or surviving Person or
any Subsidiary that disposes of all of its assets to another Person, in each
case in connection with transactions permitted by Section 7.03; and

 

(d)                                 preserve or renew, to the extent permitted
by Law, all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

6.05                        Maintenance of Property.  Maintain, and preserve all
its property which is used or useful in its business in good working order and
condition, ordinary wear and tear excepted, and make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.  The
Borrower and each Subsidiary (other than an Excluded Subsidiary) shall use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

 

6.06                        Insurance.  Maintain, either with financially sound
and reputable independent insurers or under legitimate and responsible
self-insurance programs, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons;
provided that at all times during the term of this Agreement the Borrower shall
maintain insurance coverage with sound and reputable independent insurers or
legitimate and responsible self-insurance programs in substantially the same
amounts and covering substantially the same risks as the coverage existing on
the Closing Date which is specifically disclosed in Schedule 6.06.  Upon request
of the Administrative Agent or any Lender, the Borrower shall furnish the
Administrative Agent, with sufficient copies for each Lender, at reasonable
intervals (but not more than once per calendar year) a certificate of the
Borrower’s insurance broker setting forth the nature, extent and such other
information as the Administrative Agent may reasonably request regarding the
independent insurance maintained by the Borrower and its Subsidiaries (other
than Excluded Subsidiaries) in accordance with this Section 6.06.

 

6.07                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all their respective obligations and
liabilities with respect to which the failure to make payment could reasonably
be expected to have a Material Adverse Effect, including (insofar as the same
could reasonably be expected to have a Material Adverse Effect):

 

64

--------------------------------------------------------------------------------


 

(a)                                 all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings and adequate
reserves in accordance with GAAP are being maintained by the Borrower or such
Subsidiary;

 

(b)                                 all lawful claims which, if unpaid, would by
law become a Lien upon its property, unless the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; and

 

(c)                                  all Indebtedness, as and when due and
payable.

 

6.08                        Compliance with Laws.  Comply, in all material
respects with all requirements of Law of any Governmental Authority having
jurisdiction over it or its business (including the Federal Fair Labor Standards
Act and Regulation U issued by the FRB), except such as may be contested in good
faith or as to which a bona fide dispute may exist.

 

6.09                        Inspection of Property and Books and Records.  The
Borrower shall maintain and shall cause each Subsidiary (other than Excluded
Subsidiaries) to maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Borrower and its Subsidiaries.  The  Borrower shall permit, and shall
cause each Subsidiary (other than Excluded Subsidiaries) to permit,
representatives and independent contractors of the Administrative Agent, at the
expense of the Borrower for one annual visit and inspection and at the expense
of the Administrative Agent for each more frequent visit and inspection, or any
Lender, at such Lender’s expense, to visit and inspect any of their respective
properties, to examine their respective corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective directors,
officers, and independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, when an Event of
Default exists the Administrative Agent or any other agent or representative
appointed by the Required Lenders may do any of the foregoing at the expense of
the Borrower at any time during normal business hours and without advance notice
at the Borrower’s expense.

 

6.10                        Environmental Laws.  The Borrower shall, and shall
cause each Subsidiary to, conduct its operations and keep and maintain its
property in compliance with all Environmental Laws (except for any noncompliance
which has not resulted or is not reasonably likely to result in a Material
Adverse Effect).

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions (a) to refinance certain existing Indebtedness of the Borrower,
including outstandings under the Existing 2013 Multi-Year Credit Agreement;
(b) to pay fees and expenses relating to such financings; and (c) for working
capital, capital expenditures, acquisitions, share repurchases and other
corporate purposes not in contravention of any Law or of any Loan Document.

 

65

--------------------------------------------------------------------------------


 

6.12                        Anti-Corruption Laws.  Conduct its business in
compliance with applicable anti-corruption laws and maintain policies and
procedures designed to promote and achieve compliance with such laws.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary (other than an Excluded Subsidiary) to, directly or indirectly:

 

7.01                        Limitation on Liens.  Create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than the following (“Permitted Liens”):

 

(a)                                 any Lien existing on property of the
Borrower or any Subsidiary on the Closing Date and set forth in Schedule 7.01
securing Indebtedness outstanding on such date and any renewals or extensions
thereof, provided that the property covered thereby is not increased and, in the
case of any Liens on property of any Subsidiary whose Indebtedness is secured
thereby, any renewal or extension of the obligations secured or benefited
thereby, if applicable, is permitted by Section 7.05;

 

(b)                                 any Lien created under any Loan Document;

 

(c)                                  Liens for taxes, fees, assessments or other
governmental charges which-are not delinquent or remain payable without penalty,
or to the extent that non-payment thereof is permitted by Section 6.07, provided
that no notice of lien has been filed or recorded under the Code;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s, repairmen’s or other similar Liens arising in the
ordinary course of business which are not delinquent or remain payable without
penalty or which are being contested in good faith and by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

 

(e)                                  Liens (other than any Lien imposed by
ERISA) consisting of pledges or deposits required in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation;

 

(f)                                   Liens on the property of the Borrower or
any of its Subsidiaries securing (i) the non-delinquent performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
(ii) contingent obligations on surety and appeal bonds, and (iii) other
non-delinquent obligations of a like nature; in each case, incurred in the
ordinary course of business, provided all such Liens in the aggregate would not
(even if enforced) cause a Material Adverse Effect;

 

66

--------------------------------------------------------------------------------


 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business which, in
the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the businesses of the Borrower and its
Subsidiaries;

 

(h)                                 Liens on assets of companies which become
Subsidiaries after the date of this Agreement, provided, however, that such
Liens existed at the time the respective companies became Subsidiaries and were
not created in anticipation thereof, and any renewals or extensions thereof,
provided that the property covered thereby is not increased and, in the case of
any Liens on property of any Subsidiary whose Indebtedness is secured thereby,
any renewal or extension of the obligations secured or benefited thereby, if
applicable, is permitted by Section 7.05;

 

(i)                                     purchase money security interests on any
property acquired or held by the Borrower or any Subsidiary in the ordinary
course of business, securing Indebtedness incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such property; provided that
(i) any such Lien attaches to such property concurrently with or within 20 days
after the acquisition thereof, (ii) such Lien attaches solely to the property so
acquired in such transaction, (iii) the principal amount of the debt secured
thereby does not exceed 100% of the cost of such property, and (iv) the
principal amount of the Indebtedness secured by any and all such purchase money
security interests shall not at any time exceed $125,000,000;

 

(j)                                    Liens securing obligations in respect of
capital leases on assets subject to such leases, provided that such capital
leases are otherwise permitted hereunder;

 

(k)                                 Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a creditor depository institution; provided that (i) such deposit account
is not a dedicated cash collateral account and is not subject to restrictions
against access by the Borrower in excess of those set forth by regulations
promulgated by the FRB, and (ii) such deposit account is not intended by either
of the Borrower or any Subsidiary to provide collateral to the depository
institution;

 

(l)                                     other Liens on property, provided that
the sum of the aggregate Indebtedness secured by such Liens (exclusive of
Indebtedness secured by Liens permitted by clauses (a) through (k), (m) and
(n) hereof) shall not exceed an amount equal to 15% of Consolidated Tangible Net
Worth as shown on the Borrower’s consolidated balance sheet for its most recent
prior fiscal quarter;

 

(m)                             Liens on accounts receivable and related
property of any Subsidiary of the Borrower and/or on any such related property
of the Borrower, in each case subject to a Permitted Receivables Facility and
created in connection with such Permitted Receivables Facility;

 

(n)                                 Liens on property existing at the time of
acquisition thereof by the Borrower or any Subsidiary; provided, such Liens were
in existence prior to such acquisition and were not created in contemplation of
such acquisition; and

 

67

--------------------------------------------------------------------------------


 

(o)                                 Liens securing reimbursement obligations
with respect to letters of credit arising by operation of law under
Section 5-118(a) of the Uniform Commercial Code.

 

7.02                        Disposition of Assets.  Sell, assign, lease, convey,
transfer or otherwise dispose of (whether in one or a series of transactions)
any property (including accounts and notes receivable, with or without recourse)
or enter into any agreement to do any of the foregoing, except:

 

(a)                                 dispositions of inventory, or used, worn-out
or surplus equipment, all in the ordinary course of business;

 

(b)                                 the sale of equipment to the extent that
such equipment is exchanged for credit against the purchase price of similar
replacement equipment, or the proceeds of such sale are reasonably promptly
applied to the purchase price of such replacement equipment;

 

(c)                                  other dispositions of property during the
term of this Agreement whose net book value in the aggregate shall not exceed
10% of the total assets of the Borrower and its consolidated Subsidiaries as
reflected on the balance sheet of the Borrower and its consolidated Subsidiaries
for their most recent prior fiscal quarter; and

 

(d)                                 the sale of notes or account receivables (or
interests therein) pursuant to and in accordance with the terms of a Permitted
Receivables Facility by the Borrower or any Subsidiary.

 

7.03                        Consolidations and Mergers.  Merge, consolidate with
or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except:

 

(a)                                 any Subsidiary may merge with the Borrower,
provided that the Borrower shall be the continuing or surviving corporation, or
with any one or more Subsidiaries;

 

(b)                                 any Subsidiary may (i) voluntarily
liquidate, dissolve or windup or (ii) sell, transfer or distribute all or
substantially all of its assets (upon voluntary liquidation or otherwise), to
the Borrower or another Subsidiary or as otherwise permitted by Section 7.02;
and

 

(c)                                  any Subsidiary may merge with a third party
in order to consummate an Acquisition permitted by Section 7.04, including any
merger as a result of which the third party is the surviving entity, so long as
such entity upon the consummation of the merger is a Subsidiary.

 

7.04                        Loans and Investments.  Purchase or acquire, or make
any commitment therefor, any capital stock, equity interest, or any obligations
or other securities of, or any interest in, any Person, or make or commit to
make any Acquisitions, or make or commit to make any advance, loan, extension of
credit or capital contribution to or any other investment in, any Person
including any Affiliate of the Borrower, except for:

 

(a)                                 investments in cash equivalents and short
term marketable securities in accordance with the written investment policy
approved from time to time by the Borrower’s board of directors, a current copy
of which is set forth as Schedule 7.04(a) attached hereto and

 

68

--------------------------------------------------------------------------------


 

provided further, that the Borrower shall provide a copy of such policy to any
Lender upon written request given to the Administrative Agent from time to time;

 

(b)                                 extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the ordinary course of business;

 

(c)                                  extensions of credit by the Borrower to any
of its Subsidiaries or by any of its Subsidiaries to another of its Subsidiaries
or the Borrower;

 

(d)                                 Acquisitions, including investments in a
Subsidiary or a third party incurred in order to consummate Acquisitions,
provided that (i) such Acquisitions are undertaken in accordance with all
applicable Laws; and (ii) the prior, effective written consent or approval to
such Acquisition of the board of directors or equivalent governing body of the
acquiree or any owner of any assets being acquired is obtained if such consent
or approval is required to authorize the same;

 

(e)                                  minority equity investments or venture
capital investments, provided that such investments are within the healthcare
industry;

 

(f)                                   loans or other advances made during the
term of this Agreement by the Borrower or any of their Subsidiaries which in the
aggregate do not exceed 2.5% of the total assets of the Borrower and its
consolidated Subsidiaries as reflected on the balance sheet of the Borrower and
its consolidated Subsidiaries for the most recent fiscal quarter preceding the
date of determination;

 

(g)                                  Advances to officers, directors and
employees of the Borrower and Subsidiaries in an aggregate amount not to exceed
$5,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes; and

 

(h)                                 investments in one or more Subsidiaries of
the Borrower by the Borrower or another Subsidiary.

 

The Borrower shall not, and shall not suffer or permit any of its Subsidiaries
to, use any portion of the Loan proceeds, directly or indirectly, to acquire any
securities in connection with any transaction subject to Section 13(d) (other
than an Investment Transaction) or Section 14 of the Exchange Act, unless, prior
to the time such transaction becomes subject to such Section 13 or 14, the board
of directors or other applicable governing body of the Person that is the issuer
of such securities has adopted a resolution approving such transaction.  For
purposes of this Section 7.04, an “Investment Transaction” means a transaction
subject to Section 13(d) of the Exchange Act, provided that in connection with
such transaction the Borrower or any Subsidiary (as the case may be) has
reported and at all times continues to report to the SEC that such transaction
is undertaken for investment purposes or strategic business purposes.

 

7.05                        Limitation on Subsidiary Indebtedness.  Permit any
Subsidiary to create, incur, assume, suffer to exist, or otherwise become or
remain directly or indirectly liable with respect to, any Indebtedness or
Contingent Obligations, except:

 

69

--------------------------------------------------------------------------------


 

(a)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.05 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection therewith and by
an amount equal to any existing commitments unutilized thereunder;

 

(b)                                 letters of credit, bid bonds, performance
guarantees and overdraft obligations guaranteed by the Borrower so long as the
aggregate Indebtedness and Contingent Obligations under this subsection (b) is
not of any time in excess of $200,000,000;

 

(c)                                  endorsements for collection or deposit in
the ordinary course of business;

 

(d)                                 Indebtedness of any Subsidiary incurred
pursuant to a Permitted Receivables Facility;

 

(e)                                  Indebtedness consisting of (i) the 1.58%
unsecured private placement notes issued by St. Jude Medical Japan Co. Ltd.
(“SJM Japan”) in April 2010 in the original principal amount of 8,140,500,000
Japanese Yen, guaranteed by the Borrower and maturing April 28, 2017, (ii) the
2.04% unsecured private placement notes issued by SJM Japan in April 2010 in the
original principal amount of 12,753,450,000 Japanese Yen, guaranteed by the
Borrower and maturing April 20, 2020, and (iii) all loans and other obligations
incurred by SJM Japan under an overdraft facility with Mizuho Bank Ltd. and
Sumitomo Mitsui Banking Corporation in the maximum aggregate principal amount at
any time outstanding of 8,000,000,000 Japanese Yen, and, with respect to each of
clauses (i), (ii) and (iii), any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection therewith and by
an amount equal to any existing commitments unutilized thereunder;

 

(f)                                   Indebtedness consisting of (i) agreements
by a Subsidiary in connection with an acquisition to provide additional
consideration payments upon the achievement of certain milestones,
(ii) contingent commitments by a Subsidiary to acquire various businesses
involved in the distribution of the Borrower’s or its Subsidiaries’ products,
(iii) commitments by a Subsidiary to fund minority investments and (iv) other
contingent acquisition payments to be made by a Subsidiary;

 

(g)                                  other Indebtedness or Contingent
Obligations, provided that the aggregate amount of Indebtedness and Contingent
Obligations permitted under subsections (a) and (g) of this Section 7.05 shall
not exceed $500,000,000;

 

(h)                                 Indebtedness permitted under Section 7.04;
and

 

(i)                                     Indebtedness under this Agreement.

 

The restrictions contained in this Section shall not include any Indebtedness of
any Subsidiary incurred under this Agreement.

 

70

--------------------------------------------------------------------------------

 


 

7.06                        Transactions with Affiliates.  Enter into any
transaction with any Affiliate of the Borrower, except in the ordinary course of
business or upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than would obtain in a comparable arm’s-length transaction with
a Person not an Affiliate of the Borrower or such Subsidiary and provided such
transaction is not otherwise restricted hereunder.

 

7.07                        Use of Proceeds; Regulation U.  Following the
application of proceeds of each Loan, have more than 25% of the value of assets
of the Borrower, which are subject to any arrangement with the Administrative
Agent or any Lender (herein or otherwise) whereby the Borrower’s or any
Subsidiary’s right or ability to sell, pledge or otherwise dispose of assets is
in any way restricted, be Margin Stock.

 

7.08                        Limitation on Subsidiary Dividends.  Permit any
Subsidiary (other than an Excluded Subsidiary) to enter into any agreement with
any Person (other than the Lenders pursuant to this Agreement) which prohibits
or limits the ability of such Subsidiary (other than an Excluded Subsidiary) to
declare or pay any dividends or make other distributions of assets, properties,
cash, rights, obligations or securities on account of any shares of any class of
the capital stock of such Subsidiary (other than an Excluded Subsidiary).

 

7.09                        Joint Ventures.  Enter into any Joint Venture which
is not in the healthcare industry.

 

7.10                        Restricted Payments.  Declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any shares of any class of its capital stock, or
purchase, redeem or otherwise acquire for value any shares of its capital stock
or any warrants, rights or options to acquire such shares, now or hereafter
outstanding; except that  the Borrower and any wholly-owned Subsidiary  may:

 

(a)                                 declare and make dividend payments or other
distributions payable solely in its common stock;

 

(b)                                 purchase, redeem or otherwise acquire shares
of its common stock or warrants or options to acquire any such shares with the
proceeds received from the substantially concurrent issue of new shares of its
common stock; and

 

(c)                                  declare or pay cash dividends to its
stockholders and purchase, redeem or otherwise acquire shares of its capital
stock or warrants, rights or options to acquire any such shares for cash
provided, that, before and immediately after giving effect to such proposed
action, no Default or Event of Default exists or would exist.

 

7.11                        Change in Business.  Engage in any material line of
business substantially different from those lines of business carried on by the
Borrower and its Subsidiaries on the date hereof.

 

7.12                        Accounting Changes.  Make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of the Borrower or of any Subsidiary.

 

7.13                        Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio at any time to be greater than (i) if the Borrower
(or a Subsidiary thereof) consummates an Acquisition of a company previously
identified as “Thunder” (the “Specified Acquisition”, and the date of the
consummation of

 

71

--------------------------------------------------------------------------------


 

such Specified Acquisition, the “Specified Acquisition Closing Date”), (x) 4.25
to 1.00 from the Specified Acquisition Closing Date until and including the
fiscal quarter of the Borrower ending December 31, 2015; (y) 4.00 to 1.00 for
the next four consecutive fiscal quarters of the Borrower; and (z) 3.50 to 1.00
during any period of four fiscal quarters of the Borrower thereafter, and
(ii) if the Specified Acquisition does not occur, 3.50 to 1.00 during any period
of four fiscal quarters of the Borrower.

 

For purposes of calculating the Consolidated Leverage Ratio, until the earlier
of (i) the Specified Acquisition Closing Date and (ii) termination of the
agreement and plan of merger related to the Specified Acquisition, Consolidated
Funded Indebtedness shall not include any Indebtedness of the Borrower to the
extent that (x) it was incurred solely to finance the Specified Acquisition (and
any related transactions) and (y) is redeemable or prepayable at no more than
101% of the principal amount thereof (plus accrued interest) in the event that
the Specified Acquisition is not consummated.

 

7.14                        Sanctions.  Directly or, to the Borrower’s
knowledge, indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender or otherwise) of
Sanctions.

 

7.15                        Anti-Corruption Laws.  Directly or indirectly use
the proceeds of any Credit Extension for any purpose that would violate the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
other similar legislation in other applicable jurisdictions.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an “Event of Default”:

 

(a)                                 Non-Payment.  The Borrower fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any facility, utilization or
other fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02, 6.03, 6.09, or 6.11 or Article VII and, with respect to any
default under Section 6.01 or 6.02, such default shall remain unremedied for a
period of five days; or

 

(c)                                  Other Defaults.  The Borrower fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues unremedied for 30 days after the earlier of
(i) the date upon which a Responsible Officer knew or reasonably should have
known

 

72

--------------------------------------------------------------------------------


 

of such failure and (ii) the date upon which written notice thereof is given to
the Borrower by the Administrative Agent or any Lender; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or

 

(e)                                  Cross-Default.  (i) The Borrower or any
Subsidiary (other than an Excluded Subsidiary) (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the $75,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such other Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $75,000,000; or

 

(f)                                   Insolvency Proceedings, Etc.  The Borrower
or any of its Subsidiaries (other than an Excluded Subsidiary) institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) The Borrower or any Subsidiary (other than an Excluded Subsidiary) becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

 

73

--------------------------------------------------------------------------------


 

(h)                                 Judgments.  There is entered against the
Borrower or any Subsidiary (other than an Excluded Subsidiary) (i) a final
judgment or order for the payment of money in an aggregate amount exceeding
$150,000,000 (to the extent not covered by independent third-party insurance),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 45
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $50,000,000, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$125,000,000; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or the Borrower or any other
Person contests in any manner the validity or enforceability of any Loan
Document; or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control with respect to the Borrower; or

 

(l)                                     Loss of Licenses.  (i) The Food and Drug
Administration or any other Governmental Authority revokes or fails to renew any
material license, permit, franchise, patent, trademark, service mark, trade
name, copyright, authorization or other right of the Borrower or any Subsidiary,
or the Borrower or any Subsidiary for any reason loses any material license,
permit, franchise, patent, trademark, service mark, trade name, copyright,
authorization or other right, or the Borrower or any Subsidiary suffers the
imposition of any restraining order, escrow, suspension or impound of funds in
connection with any proceeding (judicial or administrative) with respect to any
material license, permit, franchise, patent, trademark, service mark, trade
name, copyright, authorization or other right; and (ii) any event or
circumstance described in clause (i) has resulted or is reasonably likely to
result in a Material Adverse Effect.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of any L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

74

--------------------------------------------------------------------------------


 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuers all rights and remedies available to it, the Lenders and the
L/C Issuers under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.14 and 2.15, be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including Attorney
Costs and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14; and

 

75

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders and
the L/C Issuers hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuers, and the Borrower
shall not have rights as a third party beneficiary of any of such provisions. 
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or

 

76

--------------------------------------------------------------------------------


 

percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or a L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or a L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and

 

77

--------------------------------------------------------------------------------


 

other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06                        Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

78

--------------------------------------------------------------------------------


 

(b)                                 Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as a L/C Issuer.  If Bank of America resigns as a L/C Issuer, it
shall retain all the rights, powers, privileges and duties of a L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as a L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c).
Upon the appointment by the Borrower of a successor L/C Issuer hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender) and
acceptance of such appointment by such Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, (b) the retiring L/C Issuer shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and each L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers or Co-Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or a L/C
Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h) and (i), 2.08 and
10.04) allowed in such judicial proceeding; and

 

79

--------------------------------------------------------------------------------


 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.08 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

ARTICLE X.
MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01(a) without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document, without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate;

 

(e)                                  change Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender; or

 

80

--------------------------------------------------------------------------------

 


 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) Section 10.06(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; and (iv) the Bank of America Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent or the L/C Issuers, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except

 

81

--------------------------------------------------------------------------------


 

that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or any L/C Issuer pursuant to Article II if such Lender or such
L/C Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, each L/C Issuer or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, any L/C Issuer or any other

 

82

--------------------------------------------------------------------------------


 

Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent and any L/C Issuer may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent and the L/C Issuers.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices (including telephonic notices
or electronic Letter of Credit Applications and Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrower shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03                 No Waiver; Cumulative Remedies.  No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and the L/C Issuers;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any L/C Issuer from exercising the rights and
remedies that inure to its benefit (solely in its capacity as a L/C Issuer)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; and provided,

 

83

--------------------------------------------------------------------------------


 

further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.12, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the L/C Issuers in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out of pocket expenses incurred by the Administrative
Agent, any Lender or any L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party

 

84

--------------------------------------------------------------------------------


 

or by the Borrower, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by the Borrower
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction, or (z) result from disputes solely among the
Indemnitees not arising from or in connection with any act or omission by the
Borrower or any of its Related Parties (other than any proceedings against the
Administrative Agent or any Arranger in its capacity or in fulfilling its role
as such under this Agreement).  Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time), provided, further that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or any L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or any L/C Issuer in connection
with such capacity.  The obligations of the Lenders under this subsection
(c) are subject to the provisions of Section 2.11(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

85

--------------------------------------------------------------------------------


 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 10.02(e) shall survive the
resignation of the Administrative Agent and any L/C Issuer, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of set-off, and such payment or the proceeds of such set-off or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender and each L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, each L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b),

 

86

--------------------------------------------------------------------------------


 

participations in L/C Obligations) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $10,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

 

(C)                               the consent of the L/C Issuers (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the

 

87

--------------------------------------------------------------------------------


 

obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Pro Rata Share.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party

 

88

--------------------------------------------------------------------------------


 

hereunder arising from the Lender’s having been a Defaulting Lender.  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender, at which time any existing Note assigned to such Lender shall
be redelivered to the Borrower.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Lenders and the L/C Issuers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation; provided,
however, that, without impacting the indemnification requirement, any Lender may
proceed against its Participant in accordance with the underlying participant
agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.14 as if it were an assignee under subsection
(b) of this Section and (B) shall not be entitled to receive any greater payment

 

89

--------------------------------------------------------------------------------


 

under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)                                   Electronic Execution of Assignments.  The
words “execution”, “signed”, “signature”, and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(g)                                  Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or

 

90

--------------------------------------------------------------------------------

 


 

any part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof or, if it fails to do so, to make such payment to
the Administrative Agent as is required under Section 2.11(b).  Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder.  The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.

 

(h)                                 Resignation as L/C Issuer after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer.  In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer.  If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the
acceptance of a successor’s appointment as L/C Issuer hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of its respective duties and obligations hereunder
or under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuers agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it

 

91

--------------------------------------------------------------------------------


 

being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower,
(i) to any credit insurance provider relating to the Borrower and its
Obligations or (j) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information (provided that such
Person has adopted or implemented reasonable confidentiality standards and
protections).

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.08                 Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, without prior
notice to the Borrower, any such notice being waived by the Borrower, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be

 

92

--------------------------------------------------------------------------------


 

contingent or unmatured or are owed to a branch or office of such Lender or such
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff on any amounts due on Obligations
hereunder, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have.  Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10                 Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement and any other Loan Document by
telecopy or electronic format (including .pdf) shall be effective as delivery of
a manually executed counterpart of this Agreement and the other Loan Documents.

 

10.11                 Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

10.12                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each

 

93

--------------------------------------------------------------------------------


 

Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

 

10.13                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.13, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C
Issuers, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

10.14                 Replacement of Lenders.  If the Borrower is entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in
Section 10.06(b) (except as otherwise provided herein);

 

(b)                                 such Lender shall have received payment of
an amount equal to 100% of the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

94

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.15                 Governing Law.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

95

--------------------------------------------------------------------------------


 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.16                 Waiver of Right to Trial by Jury.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.17                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers,
and the Lenders, are arm’s-length commercial transactions between the Borrower
and its respective Affiliates, on the one hand, and the Administrative Agent,
the Arrangers, and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Arranger, and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, any Arrangers, nor any Lender has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, any Arrangers nor any
Lender has any obligation to disclose any of such interests to the Borrower or
its Affiliates.  To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, any Arranger or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

10.18                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other

 

96

--------------------------------------------------------------------------------


 

information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.  The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

10.19                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications, Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

10.20                 Amendment and Restatement.  In order to facilitate this
amendment and restatement and otherwise to effectuate the desires of the
Borrower, the Administrative Agent, the L/C Issuers and the Lenders:

 

(a)                                 The Borrower, the Administrative Agent, the
L/C Issuers and the Lenders hereby agree that, on the Closing Date, the terms
and provisions of the Existing 2013 Multi-Year Credit Agreement shall be and
hereby are amended and restated in their entirety by the terms, conditions and
provisions of this Agreement, and the terms and provisions of the Existing 2013
Multi-Year Credit Agreement, except as otherwise expressly provided herein,
shall be superseded by this Agreement.

 

(b)                                 Notwithstanding this amendment and
restatement of the Existing 2013 Multi-Year Credit Agreement, including anything
in this Section 10.20, and of any related “Loan Documents” (as such term is
defined in the Existing 2013 Multi-Year Credit Agreement and referred to herein,
individually or collectively, as the “Prior Loan Documents”), (a) all
Obligations (as defined in the Existing 2013 Multi-Year Credit Agreement)
outstanding under the Existing 2013 Multi-Year Credit Agreement and other Prior
Loan Documents (the “Existing Obligations”) shall continue as Obligations
hereunder to the extent not repaid on or before the Closing Date, (b) each of
this Agreement and the Notes and any other Loan Document (as defined herein)
that is amended and restated in connection with this Agreement is given as a
substitution for, and not as a payment of, the indebtedness, liabilities and
Existing Obligations of the Borrower under the Existing 2013 Multi-Year Credit
Agreement or any other Prior Loan Document and (c) neither the execution and
delivery of such documents nor the consummation of any other transaction
contemplated hereunder is intended to constitute a novation of the Existing 2013
Multi-Year Credit Agreement or of any of the other Prior Loan Documents or any
obligations thereunder.

 

97

--------------------------------------------------------------------------------


 

(c)                                  The parties hereby agree that (i) on the
Closing Date, the Commitments shall be as set forth in Schedule 2.01 and
(ii) the transactions contemplated under this Section 10.20 shall not give rise
to any obligation of the Borrower to make any payment under Section 3.04 or 3.05
of the Existing 2013 Multi-Year Credit Agreement (other than with respect to
obligations to make such payments to any lender party to the Existing 2013
Multi-Year Credit Agreement who is not also a party to this Agreement).

 

[The remainder of this page intentionally left blank.]

 

98

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

ST. JUDE MEDICAL, INC., as Borrower

 

 

 

 

 

By:

/s/ Donald J. Zurbay

 

Name:

Donald J. Zurbay

 

Title:

Vice President, Finance and Chief Financial Officer

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative

 

Agent

 

 

 

 

 

By:

/s/ Kevin Ahart

 

Name:

Kevin Ahart

 

Title:

Vice President

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender and as a

L/C Issuer

 

 

 

 

 

By:

/s/ Yinghua Zhang

 

Name:

Yinghua Zhang

 

Title:

Director

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender and as a L/C Issuer

 

 

 

 

 

By:

/s/ Andrea S. Chen

 

Name:

Andrea S. Chen

 

Title:

Director

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., as a Lender and as a L/C Issuer

 

 

 

 

 

By:

/s/ Scott O’Connell

 

Name:

Scott O’Connell

 

Title:

Director

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a

Lender and as a L/C Issuer

 

 

 

 

 

By:

/s/ Andrew Beckman

 

Name:

Andrew Beckman

 

Title:

Vice President

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.

 

 

 

 

 

By:

/s/ David Lim

 

Name:

David Lim

 

Title:

Authorized Signatory

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SVENSKA HANDELSBANKEN AB (PUBL)

NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Mark Emmett

 

Name:

Mark Emmett

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Jonas Almhojd

 

Name:

Jonas Almhojd

 

Title:

Senior Vice President

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING

CORPORATION

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.

 

 

 

 

 

By:

/s/ Shreya Shah

 

Name:

Shreya Shah

 

Title:

Senior Vice President

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

 

 

By:

/s/ Michael Pearce

 

Name:

Michael Pearce

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Todd Grossnickle

 

Name:

Todd Grossnickle

 

Title:

Vice President

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Krys Szremski

 

Name:

Krys Szremski

 

Title:

Vice President

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Jared Cohen

 

Name:

Jared Cohen

 

Title:

Vice President

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK

 

 

 

 

 

By:

/s/ Joshua N. Livingston

 

Name:

Joshua N. Livingston

 

Title:

Duly Authorized Signatory

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Deborah M. Lee

 

Name:

Deborah M. Lee

 

Title:

Vice President

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

KBC BANK N.V.,

 

as a Lender

 

 

 

 

 

By:

/s/ Larry Manochio

 

Name:

Larry Manochio

 

Title:

Director

 

 

 

 

 

By:

/s/ Raymond F. Murray

 

Name:

Raymond F. Murray

 

Title:

Managing Director

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

/s/ Molly Drennan

 

Name:

Molly Drennan

 

Title:

Senior Vice President

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

UNICREDIT BANK AG, NEW YORK

BRANCH

 

 

 

 

 

By:

/s/ Betsy Hudson

 

Name:

Betsy Hudson

 

Title:

Associate Director

 

 

 

 

 

By:

/s/ Elaine Tung

 

Name:

Elaine Tung

 

Title:

Director

 

St. Jude Medical, Inc.

Amended and Restated

Multi-Year Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

EXCLUDED SUBSIDIARIES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND PRO RATA SHARES

 

Lender

 

Commitment

 

Pro Rata Share

 

Bank of America, N.A.

 

$

140,000,000.00

 

9.333333333

%

Wells Fargo Bank, N. A.

 

$

140,000,000.00

 

9.333333333

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

140,000,000.00

 

9.333333333

%

U.S. Bank National Association

 

$

140,000,000.00

 

9.333333333

%

JPMorgan Chase Bank, N.A.

 

$

110,000,000.00

 

7.333333333

%

Mizuho Bank, Ltd.

 

$

110,000,000.00

 

7.333333333

%

TD Bank, N.A.

 

$

110,000,000.00

 

7.333333333

%

BNP Paribas

 

$

86,250,000.00

 

5.750000000

%

Sumitomo Mitsui Banking Corporation

 

$

86,250,000.00

 

5.750000000

%

SunTrust Bank

 

$

86,250,000.00

 

5.750000000

%

Svenska Handelsbanken AB (publ), New York Branch

 

$

86,250,000.00

 

5.750000000

%

Fifth Third Bank

 

$

65,000,000.00

 

4.333333333

%

KBC Bank N.V.

 

$

50,000,000.00

 

3.333333333

%

The Northern Trust Company

 

$

50,000,000.00

 

3.333333333

%

PNC Bank, National Association

 

$

50,000,000.00

 

3.333333333

%

UniCredit Bank AG, New York Branch

 

$

50,000,000.00

 

3.333333333

%

Total

 

$

1,500,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.05

 

LITIGATION

 

Product Liability Litigation

 

Riata® Litigation: On December 17, 2014, the Company entered into an agreement
that establishes a private settlement program to resolve the actions, disputes
and claims-both filed and unfiled-of certain claimants against St. Jude
Medical, Inc. relating to its Riata® and Riata® ST Silicone Defibrillation
Leads. The agreement was entered into with a group of counsel representing
plaintiffs in proceedings in jurisdictions around the country as well as
claimants with Riata leads who have not initiated litigation. St. Jude
Medical, Inc. accrued $15 million in the fourth quarter of 2014 to fund the
settlement and related costs. The settlement was expected to resolve
approximately 950 of the outstanding, pending cases and claims. The time period
in which eligible claimants could submit their documentation to participate in
the settlement has now closed with the final settlement comprising 886
claimants. The Company made an initial payment of $13 million to the settlement
fund in May 2015. Additional contributions to the fund are not expected to be
material.

 

Although the majority of the claimants in the aforementioned suits and claims
identified no specific injuries, some of the claimants alleged bodily injuries
as a result of surgical revision or removal and replacement of Riata® leads, or
other complications, which they attribute to the leads. The majority of the
claimants who sought recovery for implantation and/or surgical removal of Riata®
leads sought compensatory damages in unspecified amounts, and declaratory
judgments that the Company is liable to them for any past, present and future
evaluative monitoring, and corrective medical, surgical and incidental expenses
and losses. Several claimants also sought punitive damages.

 

As of July 31, 2015, the Company is aware of four lawsuits, of more than 70 such
suits filed as of December 17, 2014, which were filed by plaintiffs in the U.S.
alleging injuries caused by, and asserting product liability claims concerning,
Riata® and Riata® ST Silicone Defibrillation Leads where the claimant elected to
not participate in the above-described settlement program. Three of the
remaining lawsuits are pending in the state courts of Illinois, Kentucky and
South Carolina. In May 2015, a new lawsuit was commenced in state court in
Florida and was removed to and is now pending in the United States District
Court for the Middle District of Florida.

 

In November 2013, an amended claim was filed in a Canadian proposed class
proceeding alleging that Riata® leads were prone to insulation abrasion and
breach, failure to warn and conspiracy. The plaintiffs took no action between
their 2008 filing and the amended claim they

 

--------------------------------------------------------------------------------


 

filed in November 2013. The Company has filed its statement of intent to defend
in response to the amended claims, and the plaintiffs have not taken any further
action.

 

The Company is financially responsible for legal costs incurred in the continued
defense of the Riata product liability claims, including any potential
settlements, judgments and other legal defense costs. The Company believes that
a material loss in excess of the accrued amount is not probable and estimable
and the Company is not able to estimate a possible loss or range of loss at this
time.

 

Securities and Other Shareholder Litigation

 

March 2010 Securities Class Action Litigation: In March 2010, a securities
lawsuit seeking class action status was filed in federal district court in
Minnesota against the Company and certain officers (collectively, the
defendants) on behalf of purchasers of St. Jude Medical common stock between
April 22, 2009 and October 6, 2009. The lawsuit related to the Company’s
earnings announcements for the first, second and third quarters of 2009, as well
as a preliminary earnings release dated October 6, 2009. The complaint, which
sought unspecified damages and other relief as well as attorneys’ fees, alleged
that the defendants failed to disclose that the Company was experiencing a
slowdown in demand for its products and was not receiving anticipated orders for
cardiac rhythm management devices. Class members alleged that the defendant’s
failure to disclose the above information resulted in the class purchasing St.
Jude Medical stock at an artificially inflated price. In December 2011, the
Court issued a decision denying a motion to dismiss filed by the defendants in
October 2010. In October 2012, the Court granted plaintiffs’ motion to certify
the case as a class action and the discovery phase of the case closed in
September 2013. In October 2013, the defendants filed a motion for summary
judgment. In November 2014, the defendants filed a motion for leave to proceed
with a motion to decertify the class, which the Court denied in December 2014.
On February 18, 2015, the parties entered into a written settlement agreement
resolving the case, pending notification to class members and subject to court
approval. Under the settlement, the Company agreed to make a payment of $50
million to resolve all of the class claims and recorded a charge of that amount
during the fourth quarter of 2014. The Company had estimated its damages
exposure on the claims alleged to be approximately $475 million. A preliminary
order approving the settlement was entered by the District Court on March 9,
2015 with the final settlement order and judgment closing the case entered on
June 12, 2015. During the first quarter of 2015, the Company received insurance
recoveries of $40 million and continues to pursue collection of the remaining
insurance recovery, including interest and attorneys’ fees and costs.

 

--------------------------------------------------------------------------------


 

December 2012 Securities Litigation: On December 7, 2012, a putative securities
class action lawsuit was filed in federal district court in Minnesota against
the Company and an officer (collectively, the defendants) for alleged violations
of the federal securities laws, on behalf of all purchasers of the publicly
traded securities of the defendants between October 17, 2012 and November 20,
2012. The complaint, which sought unspecified damages and other relief as well
as attorneys’ fees, challenges the Company’s disclosures concerning its high
voltage cardiac rhythm lead products during the purported class period. On
December 10, 2012, a second putative securities class action lawsuit was filed
in federal district court in Minnesota against the Company and certain officers
for alleged violations of the federal securities laws, on behalf of all
purchasers of the publicly traded securities of the Company between October 19,
2011 and November 20, 2012. The second complaint alleged similar claims and
sought similar relief. In March 2013, the Court consolidated the two cases and
appointed a lead counsel and lead plaintiff. A consolidated amended complaint
was served and filed in June 2013, alleging false or misleading representations
made during the class period extending from February 5, 2010 through November 7,
2012. In September 2013, the defendants filed a motion to dismiss the
consolidated amended complaint. On March 10, 2014, the Court ruled on the motion
to dismiss, denying the motion in part and granting the motion in part. On
October 7, 2014, the lead plaintiff filed a second amended complaint. Like the
original consolidated amended complaint, the plaintiffs did not assert any
specific amount of compensation in the second amended complaint. The plaintiffs
filed their motion for class certification on January 15, 2015. The Company will
file a response by September 16, 2015, plaintiffs will file a reply by
November 16, 2015, and a hearing before the Court on the plaintiffs’ class
certification will be scheduled at some point in the future. Fact discovery
closes December 18, 2015 and the case is expected to be ready for trial in
February 2017. The Company intends to continue to vigorously defend against the
claims asserted in this matter.

 

The Company has not recorded an expense related to any potential damages in
connection with the December 2012 Securities Litigation because any potential
loss is not probable or reasonably estimable. Because, based on the Company’s
historical experience, the amount ultimately paid, if any, often does not bear
any relationship to the amount claimed, the Company cannot reasonably estimate a
loss or range of loss, if any, that may result from these matters.

 

The Company is also involved in various other lawsuits, claims and proceedings
that arise in the ordinary course of business.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.07

 

ERISA MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.10

 

TAXES

 

As of July 4, 2015, the Company had $352 million accrued for uncertain tax
positions, all of which would affect the Company’s effective tax rate if
recognized. Additionally, the Company had $48 million accrued for gross interest
and penalties as of July 4, 2015. At January 3, 2015, the liability for
uncertain tax positions was $328 million and the accrual for gross interest and
penalties was $44 million.

 

The Company is subject to U.S. federal income tax as well as income tax of
multiple state and foreign jurisdictions. The Company has substantially
concluded all material U.S. federal, state, foreign and local income tax matters
for all tax years through 2004. In April 2015, the U.S. Internal Revenue Service
(IRS) completed an audit of the Company’s 2010 and 2011 tax returns and proposed
adjustments in an audit report. In February 2014, the IRS completed an audit of
the Company’s 2008 and 2009 tax returns and also proposed adjustments in an
audit report. The Company has begun and intends to vigorously defend certain
positions and has initiated defense of these adjustments at the IRS appellate
level. An unfavorable outcome could have a material negative impact on the
Company’s effective income tax rate in future periods. The Company does not
expect its uncertain tax positions to change significantly over the next 12
months.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11

 

MATERIAL INDEBTEDNESS

 

The Company has approximately $62 million of letters of credit and bank
guarantees issued by various banks to support the Company’s insurance programs
as well as selling activities primarily outside of the U.S.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.12

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.16

 

SUBSIDIARIES

 

St. Jude Medical, Inc.

Subsidiaries and Equity Investments

 

Part (a)

 

As of July 21, 2015

 

St. Jude Medical, Inc. Wholly Owned Subsidiaries:

 

·                  Pacesetter, Inc. - Sylmar, California; Scottsdale, Arizona;
and Maven, South Carolina (Delaware corporation) (dba St. Jude Medical Cardiac
Rhythm Management Division)

·                  St. Jude Medical S.C., Inc. - Austin, Texas (Minnesota
corporation)

·                  St. Jude Medical Europe, Inc. - St. Paul, Minnesota (Delaware
corporation)

·                  St. Jude Medical Canada, Inc. - Mississauga, Ontario
(Ontario, Canada corporation)

·                  St. Jude Medical (Shanghai) Co., Ltd. - Shanghai, China
(Chinese corporation)

·                  Beijing, Shanghai and Guangzhou representative offices

·                  St. Jude Medical Australia Pty., Ltd. - Sydney, Australia
(Australian corporation) (64.42% (1,381,000 shares) held by St. Jude
Medical, Inc. and 27.21% (583,251 shares) held by St. Jude Medical Asia Pacific
Holdings GK) and 8.37% (179,373 shares) held by St. Jude Medical Luxembourg S. a
r.l

·                  St. Jude Medical Brasil, Ltda. - Sao Paulo and Belo
Horizonte, Brazil (Brazilian corporation)

·                  St. Jude Medical, Atrial Fibrillation Division, Inc.
(Formerly St. Jude Medical, Daig Division, Inc.) - Minnesota and California
(Minnesota corporation)

·                  Endocardial Solutions NV/SA (Belgian corporation)

·                  St. Jude Medical Colombia, Ltda. - Bogota, Colombia
(Colombian corporation)

·                  CardioMEMS, LLC.. - (Delaware limited liability company
9/15/2014) (merged with Eagle merger corp 5/2014)

·                  St. Jude Medical ATG, Inc. - Maple Grove, Minnesota
(Minnesota corporation) (Shell)

·                  Irvine Biomedical, Inc. - Irvine, California (California
corporation)

·                  St. Jude Medical, Cardiology Division, Inc. (Formerly
Velocimed, Inc.) - Minnesota (Delaware corporation) (dba St. Jude Medical
Cardiovascular Division)

·                  LightLab Imaging, Inc. - Westford, Massachusetts (Delaware
corporation)

·                  Sealing Solutions, Inc. - Plymouth, Minnesota (Georgia
corporation)

·                  SJ Medical Mexico, S. de R.L. de C.V. - (Mexican corporation)

·                  St. Jude Medical Argentina S.A. - Buenos Aires, Argentina
(Argentinean corporation)

·                  Advanced Neuromodulation Systems, Inc. - Plano, Texas (Texas
corporation) (dba St. Jude Medical Neuromodulation Division)

·                  Hi-Tronics Designs, Inc. - Budd Lake, New Jersey (New Jersey
corporation)

·                  AGA Medical Holdings, Inc. - Plymouth, Minnesota (Delaware
corporation)

·                  AGA Medical Corporation - Plymouth, Minnesota (Minnesota
corporation)

·                  AGA Medical Belgium SPRL (Belgian corporation)

·                  SJM SMI Two LLC (Delaware corporation)

·                  Spinal Modulation LLC (Delaware limited liability company)

·                  Spinal Modulation NV (Dutch company)

·                  Spinal Modulation Pty Limited (Australian company)

 

--------------------------------------------------------------------------------


 

·                  RF Medical Holdings LLC (Delaware limited liability company
12/01/2014)

·                  NeuroTherm LLC (Delaware limited liability company
12/01/2014)

·                  Flivopress BV (Dutch corporation) (Wholly owned subsidiary of
NeuroTherm LLC)

·                  RDG Medical Holdings, Ltd. (UK corporation) (Wholly owned
subsidiary of NeuroTherm LLC)

·                  St. Jude Medical Business Services Inc. (Delaware
corporation)

·                  SJM International, Inc. - St. Paul, Minnesota (Delaware
corporation)

·                  St. Jude Medical Mexico Business Services, S.de R.L. de C.V.
(Mexico Corporation)

·                  St. Jude Medical International Holding  S.a r.l. (Luxembourg
corporation)

 

SJM International, Holding S.à r.l. Wholly Owned Legal Entities (Directly and
Indirectly):

 

·                  St. Jude Medical International Holding S.a.r.l. (Luxembourg
corporation)

·                  U.S. Branch of St. Jude Medical International Holding S.à
r.l.

·                  St. Jude Medical Luxembourg Holding II S.à r.l. (Luxembourg
Corporation)

·                  St. Jude Medical Luxembourg Holding NT S.à r.l. (Luxembourg
Corporation)

·                  St. Jude Medical Sweden AB (Swedish corporation)

·                  St. Jude Medical Danmark A/S (Danish corporation)

·                  St. Jude Medical (Portugal) - DistribuiMed de Produtos
MModuto, Lda. (Portuguese corporation)

·                  St. Jude Medical Export Ges.m.b.H. (Austrian corporation)

·                  St. Jude Medical Medizintechnik Ges.m.b.H. (Austrian
corporation)

·                  St. Jude Medical Italia S.p.A. (Italian corporation)

·                  St. Jude Medical Belgium (Belgian corporation)

·                  St. Jude Medical Espana S.A. (Spanish corporation)

·                  St. Jude Medical France S.A.S. (French corporation)

·                  St. Jude Medical Finland O/y (Finnish corporation)

·                  St. Jude Medical Sp.zo.o. (Polish corporation)

·                  SJM Cardiovascular Ireland Limited (Irish corporation)

·                  St. Jude Medical GmbH (German corporation)

·                  NeuroTherm GmbH (German corporation)

·                  St. Jude Medical Kft (Hungarian corporation)

·                  St. Jude Medical UK Limited (United Kingdom corporation)

·                  NeuroTherm Ltd. (United Kingdom corporation)

·                  St. Jude Medical (Schweiz) AG (Swiss corporation)

·                  UAB “St. Jude Medical Baltic” (Lithuanian corporation)

·                  St. Jude Medical Norway AS (Norwegian corporation)

·                  St. Jude Medical Luxembourg Holding S.a.r.l. (Luxembourg
Corporation)U.S. Branch of St. Jude Medical Luxembourg Holding S.à r.l.

·                  MediGuide, LLC (Delaware limited liability company)

·                  MediGuide Ltd. (Israeli corporation)

·                  St. Jude Medical Nederland B.V. (Netherlands corporation)
(wholly owned subsidiary of St. Jude Medical Luxembourg Holding S.à r.l.)

·                  NeuroTherm BV (Netherlands corporation) (wholly owned
subsidiary of St. Jude Medical Nederland B.V.)

·                  Cotop International BV (Netherlands corporation)

 

--------------------------------------------------------------------------------


 

·                  St. Jude Medical Puerto Rico LLC (Puerto Rican corporation)
(wholly owned subsidiary of St. Jude Medical Luxembourg Holding S.à r.l.)

·                  St. Jude Medical GVA S.a r. l. (Switzerland corporation)
(formerly Endosense S.A.)

·                  SJM Coordination Center BVBA (Belgian corporation) (wholly
owned subsidiary of St. Jude Medical Luxembourg Holding S.à r.l.)

·                  Cardio Life Research S.A. (Belgian corporation)

·                  St. Jude Medical Balkan d.o.o. (Serbian corporation)

·                  St. Jude Medical Estonia OÜ (Estonian corporation)

·                  SJM Hellas Limited Liability Trading Company (Greece
corporation)

·                  Beirut Lebanon Branch

·                  St. Jude Medical Operations (Malaysia) Sdn. Bhd. (Malaysian
corporation) (wholly owned subsidiary of St. Jude Medical Luxembourg Holding S.à
r.l.)

·                  St. Jude Medical Costa Rica Limitada (Costa Rica corporation)
(wholly owned subsidiary of St. Jude Medical Luxembourg Holding S.à r.l.)

·                  St. Jude Medical Luxembourg S.a r.l. (Luxembourg corporation)

·                  US Branch of St. Jude Medical Luxembourg S.a.r.l.

·                  St. Jude Medical Holdings B.V. (Netherlands corporation)
(wholly owned subsidiary of St. Jude Medical Luxembourg S.à r.l.)

·                  St. Jude Medical India Private Limited (Indian corporation)
(wholly owned subsidiary of St. Jude Medical Holdings B.V.)

·                  St. Jude Medical New Zealand Limited (New Zealand
corporation) (wholly owned subsidiary of St. Jude Medical Holdings B.V.)

·                  St. Jude Medical Asia Pacific Holdings GK (Japanese
corporation) (wholly owned subsidiary of St. Jude Medical Holdings B.V.)

·                  St. Jude Medical Japan Co., Ltd. (Japanese corporation)
(wholly owned subsidiary of St. Jude Medical Asia Pacific Holdings GK)

·                  St. Jude Medical (Singapore) Pte. Ltd. (Singaporean
corporation) (wholly owned subsidiary of St. Jude Medical Asia Pacific Holdings
GK)

·                  St. Jude Medical (Malaysia) Sdn Bhd (Malaysian corporation)
(wholly owned subsidiary of St. Jude Medical Asia Pacific Holdings GK)

·                  St. Jude Medical Taiwan Co. (Taiwan corporation) (wholly
owned subsidiary of St. Jude Medical Asia Pacific Holdings GK)

·                  St. Jude Medical Korea YH (Korean corporation) (wholly owned
subsidiary of St. Jude Medical Asia Pacific Holdings GK)

·                  St. Jude Medical (Hong Kong) Limited (Hong Kong corporation)
(wholly owned subsidiary of St. Jude Medical Asia Pacific Holdings GK)

·                  St. Jude Medical (Thailand) Co., Ltd. - Bangkok, Thailand
(Thai corporation) (wholly owned subsidiary of St. Jude Medical Asia Pacific
Holdings GK)

·                  St. Jude Medical AB (Swedish corporation) (Wholly owned
subsidiary of St. Jude Medical Holdings BV)

·                  St. Jude Medical Systems AB (formerly Radi Medical Systems
AB) (Swedish corporation)

 

--------------------------------------------------------------------------------


 

·                  Radi Medical Systems Pte., Ltd. (Singapore  corporation)

·                  HB Betakonsult (Swedish partnership) (St. Jude Medical AB
holds a 99% interest and St. Jude Medical Systems AB holds a 1% interest)

 

Part (b)

 

The following sets forth, as of the Closing Date, the Company’s equity
investments in any other corporation or entity other than as permitted pursuant
to Section 7.04(e):

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.06

 

INSURANCE COVERAGE

 

Coverage

 

Limits

 

Retention

 

Insurance Companies

 

 

 

 

 

 

 

Commercial Property

 

Based on valuation
$3 billion aggregate

 

Various

 

FM Global

 

 

 

 

 

 

 

General Liability

 

$ 2 million aggregate
$ 1 million/occurrence

 

Various

 

Old Republic Insurance

 

 

 

 

 

 

 

Auto Insurance

 

$ 2 million

 

$ 2 million

 

Old Republic Insurance

 

 

 

 

 

 

 

Workers’ Compensation

 

Statutory

 

$ 900,000

 

Old Republic Insurance

 

 

 

 

 

 

 

Umbrella

 

$ 30 million

 

Underlying policy

 

Zurich
Great American

 

 

 

 

 

 

 

Foreign Liability/Clinical Trials

 

Various

 

Various

 

ACE

 

 

 

 

 

 

 

Directors & Officers

 

$ 75 million

 

$ 10 million (Securities claims) $5 million other claims

 

Swiss Re
Chubb
National Union
Everest Re
Endurance
Chubb
ACE

 

 

 

 

 

 

 

Crime

 

$10 million

 

$ 250,000

 

National Union

 

 

 

 

 

 

 

Cargo

 

Various

 

$ 100,000

 

Ace INA

 

 

 

 

 

 

 

Fiduciary

 

$ 15 million

 

$ 100,000

 

National Union

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.04

 

ST. JUDE MEDICAL, INC.

GLOBAL INVESTMENT POLICY

 

Effective December 2014

 

PURPOSE

 

This investment policy (“Policy”) describes the objectives for investment of
funds on behalf of St. Jude Medical, Inc. and all of its legal entities
(“Company”).  The Policy also defines the employees authorized to engage in
investment activity (“Authorized Individuals”), authorized investment sources
(“Authorized Brokers/Issuers”), authorized investment managers (“Authorized
Managers”), and portfolio quality, diversification and maturity parameters. 
Modification of or deviation from the Policy requires the approval of the Audit
Committee of the Board of Directors of the Company (“Audit Committee”), except
for changes in Authorized Individuals, Authorized Brokers/Issuers, or Authorized
Managers, which require the prior written approval of the Company’s Chief
Financial Officer and either the Treasurer or Assistant Treasurer.

 

This policy does not supersede the Company’s Banking Resolution.  Any banks
listed as Authorized Brokers/Issuers for the purpose of this Policy refer to the
investment or investment brokerage entity or function within that bank or
investment bank, but not to the depository, lending function or organization
which is the subject of the Banking Resolution.

 

Investment Objectives

 

The Company has three primary investment objectives, in priority order:

 

1.              Preservation of principal

2.              Liquidity

3.              Competitive after-tax yield

 

Authorized Individuals

 

1.              Chief Executive Officer

2.              Chief Operating Officer

3.              Chief Financial Officer

4.              Treasurer

5.              Assistant Treasurer

6.              Manager of Treasury Operations

7.              Sr. Treasury Analyst

8.              Director, Tax and Treasury, EMEAC

9.              Other designees as approved in writing by the Chief Executive
Officer or the Chief Financial Officer and either the Treasurer or Assistant
Treasurer

 

--------------------------------------------------------------------------------


 

Authorized Investments

 

Authorized investments, minimum quality characteristics, maximum allowable
maturities and allowable concentration (percentage of investment portfolio)
parameters are described in Exhibit A of the Policy.  In general, investment
activity is restricted to investment grade securities, with minimum rating(s) on
trade date by Standard & Poor’s as outlined in Exhibit A of the Policy, or the
equivalent rating from Moody’s, or Fitch.  Investments must be currency neutral,
i.e. investments must be made in the reporting currency or the currency that is
already held by the entity completing the investment.

 

Authorized Brokers/Issuers

 

Authorized Individuals are restricted to utilizing brokers, banks and direct
issuers of commercial paper as described in Exhibit B of the Policy.  A current
version of Exhibit B indicating all additions or deletions from the list of
Authorized Brokers/Issuers is to be maintained by the Treasurer or Assistant
Treasurer.  A written agreement signed by the Company’s Chief Financial Officer
and Treasurer or Assistant Treasurer is required for each Authorized
Broker/Issuer prior to executing investment transactions.

 

Authorized Managers

 

Authorized Managers are described in Exhibit C of the Policy.  Authorized
Managers are restricted to investments as detailed in Exhibit A of the Policy. 
Authorized Managers are required to utilize broker dealers providing best
execution of trades, “best execution” being defined as most favorable pricing at
lowest cost.  A written agreement signed by the Company’s Chief Financial
Officer and Treasurer or Assistant Treasurer is required for each Authorized
Manager prior to executing investment transactions.  This written agreement will
contain an addendum documenting selection of security custodians and appropriate
performance benchmarks mutually chosen by the Authorized Manager and the
Company.

 

Responsibility

 

1.              Audit Committee

a.              Annual review of investment activity and results

b.              Annual review of the Company’s internally prepared compliance
report

2.              Chief Financial Officer

a.              Annual review of the Policy

b.              Overall compliance with the Policy

c.               Approval of any changes in Authorized Individuals or Authorized
Brokers/Issuers or Authorized Managers

d.              Execution of agreements with Authorized Brokers/Issuers and
Authorized Managers

e.               Distribution of annual investment and audit reports to the
Audit Committee

f.                Decision on appropriate remedial strategy regarding any
investment where that investments’ value may be affected because of a negative
credit rating change subsequent to purchase.

3.              Treasurer or Assistant Treasurer

a.              Direct responsibility for compliance with the Policy

b.              On at least a quarterly basis, review the list of Authorized
Brokers/Issuers and Authorized Managers and recommend revisions

c.               Approval of any changes in Authorized Individuals or Authorized
Brokers/Issuers or Authorized Managers (also requires CFO approval)

 

--------------------------------------------------------------------------------


 

d.              Execution of agreements with Authorized Brokers/Issuers or
Authorized Managers

e.               Distribution of periodic reports to management

f.                As soon as known by the Treasurer or Assistant Treasurer,
report to the Chief Financial Officer any negative credit rating change that may
affect any existing investments’ value. This report shall include viable
elections with respect to the investment of concern.

4.              Authorized Individuals

a.              Ongoing compliance with the Policy

b.              Preparation of accurate and timely reports for management and
the Audit Committee

c.               As soon as known by the Individual, report to the Treasurer or
Assistant Treasurer any negative credit rating change of any existing investment
.

5.              Internal Audit Function

a.              Preparation and distribution of an annual compliance audit for
the Audit Committee

 

Reporting Requirements

 

1.              Annual investment report to the Audit Committee

2.              Monthly report to Corporate Accounting and as directed to Chief
Financial Officer  and Controller

3.              Annual compliance audit report

4.              Other as directed by management

 

Equity Investments

 

At the direction of the Chief Executive Officer of the Company, Authorized
Individuals are permitted to purchase up to $25 million in aggregate of the
capital stock, or equivalent, in a non-affiliated company.  Amounts in excess of
$25 million in aggregate require approval by the Board of Directors.

 

Without further approval of the Board of Directors, the Chief Executive Officer
may direct authorized individuals to sell or otherwise dispose of investments in
non-affiliated companies.

 

Management Savings Plan (MSP) Investments

 

The Company maintains certain investments such as life insurance contracts and
mutual funds that serve to hedge the Company’s obligations under its MSP.  This
Global Investment Policy is not intended to govern the management of the MSP
investments.

 

Pooled Funds

 

The Company uses a cash pooling structure in Europe whereby excess funds are
pooled into a master account in Brussels.  Rather than allow these funds to sit
idle in the master bank account, cash may be swept into a single bank deposit or
any other investment allowed under this policy.  These pooled funds shall be
subject to all provisions of this Investment Policy.

 

Duration

 

This Policy is subject to annual review by the Audit Committee.

 

--------------------------------------------------------------------------------


 

ST JUDE MEDICAL, INC.

INVESTMENT POLICY

 

EXHIBIT A

AUTHORIZED INVESTMENTS

 

Instrument

 

Minimum Rating
on trade date
(S&P or Equiv.)

 

Expected
Average Life

 

Maximum
Exposure Per Issue/Issuer
On trade date

 

 

See Definitions and Clarifications below table

 

 

 

Bank deposits/Eurodollar deposits

 

Wells Fargo

Bank of America

JP Morgan

Bank of Tokyo Mitsubishi

Svenska Handelsbanken

US Bank

TD Bank

BNP Paribas

 

Single pooled cash deposit

 

All other banks:

 

 

 

NA

NA

NA

NA

NA

NA

NA

NA

 

NA

 

A-

AA-

 

 

 

NA

NA

NA

NA

NA

NA

NA

NA

 

30 day maximum

 

NA

NA

 

 

 

$75 million or 5% of portfolio

$75 million or 5% of portfolio

$75 million or 5% of portfolio

$75 million or 5% of portfolio

$75 million or 5% of portfolio

$75 million or 5% of portfolio

$75 million or 5% of portfolio

$75 million or 5% of portfolio

 

$150 million

 

A- rated - $50 million or 5% of portfolio

AA- rated $75 million or 5% of portfolio

 

 

 

 

 

 

 

Certificates of deposit/Yankee certificates of deposit

(rating based on underlying institution)

 

A

 

AA

 

90 days

 

90 days

 

A rated - $20 million or 5% of portfolio

 

AA rated - $50 million or 5% of portfolio

 

 

 

 

 

 

 

Bankers’ acceptances

 

A2

 

180 days

 

$20 million or 5% of portfolio

 

 

 

 

 

 

 

Commercial paper

 

A1

A2

 

270 days

60 days

 

$40 million or 5% of portfolio

$20 million or 5% of portfolio

 

 

 

 

 

 

 

Asset backed commercial paper

 

A1

 

60days

 

$20 million or 5% of portfolio

 

 

 

 

 

 

 

Asset backed securities

 

AAA

 

1 year

 

$20 million or 5% of portfolio

 

 

 

 

 

 

 

Corporate bonds or notes

 

AA

 

Two years

 

$20 million or 5% of portfolio

 

 

 

 

 

 

 

Money market funds

 

AAA

 

N/A

 

$75 million or 5% of portfolio

 

 

 

 

 

 

 

Municipal bonds or notes

 

A

 

One year

 

$20 million or 5% of portfolio

 

 

 

 

 

 

 

Municipal variable rate notes

 

SP-2

 

14 days

 

$20 million or 5% of portfolio

 

 

 

 

 

 

 

Repurchase agreements

 

AA

 

7 days

 

$20 million or 5% of portfolio

 

 

 

 

 

 

 

U.S. government agencies

 

N/A

 

Three years

 

N/A

 

 

 

 

 

 

 

U.S. government obligations

 

N/A

 

Three years

 

N/A

 

--------------------------------------------------------------------------------


 

Definitions and Clarifications

 

For Investments Managed Internally By St. Jude

 

Minimum rating on trade date:

 

·                  For Split rated securities, the lowest of the ratings is used

·                  Repurchase agreements must be collateralized by U.S.
Government or Agency securities

 

Expected average life:

 

·                  Investments managed internally shall be governed solely by
the Expected Average Life in the table above.  For securities which have put
dates or reset dates the first put date or first reset date will be used instead
of the final legal maturity date.

 

The following criteria will be used for purposes of determining Expected Average
Life:

 

·                  The next reset date will be used for floating rate
securities, the put date for putable securities, the call date for securities
trading on a yield-to-call basis, and the average life on securities with
periodic principal payments prior to maturity such as mortgage backed securities
and asset backed securities.

·                  The final legal maturity date of any single issue cannot
exceed 3 years from the date of purchase.

 

Maximum exposure per issue/issuer on trade date:

 

·                  St. Jude investments managed internally shall be governed
solely by the $ maximum exposure limits per issue/issuer outlined in the table
above and:

·                  Shall be consolidated for all SJM entities

·                  Shall be consolidated for each issue/issuer

·                  Shall consist of principal only

 

·                  To determine maximum exposure per issue/issuer for
investments denominated in currencies other than US$:

·                  A spot exchange rate shall be obtained from Reuters or
Bloomberg on the investment trade date

·                  A foreign currency equivalent maximum shall be calculated
using the rate obtained and the US$ maximum from the table above

 

For Investments Managed Externally (by Authorized Managers):

 

·                  Maximum exposure limits [for any single issue/issuer] are 5%
of the portfolio under management

·                  Investments shall be managed such that the final legal
maturity of a security is no more than 5 years from date of purchase, with an
overall average duration of the portfolio to be no longer than 18 months

·                  Investments shall be managed to an overall portfolio quality
rating of AA or better

·                  No single investment shall be rated lower than A- at time of
purchase

·                  Authorized investment instruments are listed in the table
Exhibit A.

·                  Repurchase agreements must be collateralized by U.S.
Government or Agency securities.

 

--------------------------------------------------------------------------------


 

ST. JUDE MEDICAL, INC.

INVESTMENT POLICY

 

EXHIBIT B

AUTHORIZED BROKERS/ISSUERS

 

Commercial Banks / Brokers

 

Banco Popular

Bank of America Merrill Lynch

JP Morgan

Wells Fargo

KBC Bank

Svenska Handelsbanken

Suntrust

Northern Trust

Sumitomo Mitsui

Royal Bank of Scotland

TD Bank

US Bank

Fifth Third

Piper Jaffray

PNC Bank

Mizuho Corporate Bank

BNP Paribas

Bank of Tokyo Mitsubishi/Union Bank of California

Westpac Banking Corporation

UniCredit Bank AG, New York Branch

Banque Cantonale De Geneve

 

--------------------------------------------------------------------------------


 

ST. JUDE MEDICAL, INC.

INVESTMENT POLICY

 

EXHIBIT C

AUTHORIZED MANAGERS

 

Bank of America Capital Management, Inc.

 

Wells Capital Management

 

Northern Trust Investments

 

Highmark Capital Management (Bank of Tokyo Mitsubishi)

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

 

EXISTING INDEBTEDNESS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

St. Jude Medical, Inc.

One St. Jude Medical Drive

St. Paul, Minnesota  55117

Attention:

Robert Frenz

Telephone:

651-756-2144

Facsimile:

877-496-7170

Electronic Mail: rfrenz@sjm.com

U.S. Taxpayer Identification Number: 41-1276891

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office (for payments and Requests for Credit Extensions):

 

Bank of America, N.A.

101 N. Tryon Street

Mail Code:  NC1-001-05-46

Charlotte, NC  28255

Attention:

Rose Bollard

Telephone:

980-386-2881

Telecopier:

704-409-0355

Electronic Mail:  rose.bollard@baml.com

 

Account No.:

1366212250600

Attention:

Credit Services

Reference:

St. Jude Medical, Inc.

ABA No.:

026009593

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.

Agency Management

555 California Street, 4th Floor

Mail Code: CA5-705-04-09

San Francisco, California 94104-1503

Attention:

Kevin Ahart

Telephone:

415-436-2750

Telecopier:

415-503-5000

Electronic Mail:  kevin.ahart@baml.com

 

--------------------------------------------------------------------------------


 

with a copy to:

 

Bank of America, N.A.

Corporate Debt Products

100 N. Tryon Street

Mail Code:  NC1-007-17-11

Charlotte, NC  28255

Attention:

Yinghua Zhang

Telephone:

980-387-5915

Telecopier:

312-453-2722

Electronic Mail:  yinghua.zhang@baml.com

 

L/C ISSUERS:

 

Bank of America, N.A.

Trade Services

1 Fleet Way

Mail Code:  PA6-580-02-30

Scranton, PA  18507

Attention:

Al Malave

Telephone:

570-496-9622

Telecopier:

800-755-8743

Electronic Mail:  alfonso.malave@baml.com

 

Wells Fargo Bank, N.A.

7000 Central Pkwy Ste 600

Suite / Mail Code:  G0185-061

Atlanta, GA  30328

Attention:

Meghan Hand

Telephone:

770-551-3332

Telecopier:

770-551-4643

Electronic Mail:  Meghan.hand@wellsfargo.com

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

1251 Avenue of the Americas

New York, NY 10020-1104

Attention:

International Operations Department/Standby LC Section

Telephone:

201-413-8823/8160

Telecopier:

201-521-2312/2336

Electronic Mail: abondi@us.mufg.jp, rdioquino@us.mufg.jp, iod_sblc@us.mufg.jp

 

U.S. National Association

Standby Letter of Credit Department

800 Nicollet Mall

Mail Code:  BC-MN-H20G

Minneapolis, Minnesota 55402

Attention:

Julie M. (Seaton) Le Tourneau

Telephone:

612-303-7395

Telecopier:

612-303-5226

Electronic Mail:  julie.letourneau@usbank.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

LOAN NOTICE

 

Date:             ,

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Multi-Year $1,500,000,000
Credit Agreement, dated as of August 21, 2015 (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among St. Jude Medical, Inc., a Minnesota corporation (the “Borrower”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and a L/C Issuer.

 

The undersigned hereby requests (select one):

 

¨ A Borrowing of Loans

 

¨ A conversion or continuation of Loans

 

1.                                      On                                (a
Business Day).

 

2.                                      In the amount of $               .

 

3.                                      Comprised of
                                        .

[Type of Loan requested]

 

4.                                      For Eurodollar Rate Loans:  with an
Interest Period of            months.

 

The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01 of the Agreement.

 

 

ST. JUDE MEDICAL, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

[AMENDED AND RESTATED] NOTE

 

[            , 20    ]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                 or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Multi-Year $1,500,000,000 Credit Agreement, dated
as of August 21, 2015 (as further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and a L/C Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is issued in replacement of a Note
dated May 31, 2013, issued to the Lender pursuant to the Existing Credit
Agreement (the “Original Note”), and does not effect any refinancing or
extinguishment of the indebtedness and obligations of such Original Note and is
not a novation but is a replacement of such Original Note. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the
Agreement.  Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

[Signature page follows.]

 

B-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

ST. JUDE MEDICAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

COMPLIANCE CERTIFICATE

 

Financial Statement Date:            ,          

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Multi-Year $1,500,000,000
Credit Agreement, dated as of August 21, 2015 (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among St. Jude Medical, Inc., a Minnesota corporation (the “Borrower”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and a L/C Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                               of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
year-end audited financial statements required by Section 6.01(a) of the
Agreement for the fiscal year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
unaudited financial statements required by Section 6.01(b) of the Agreement for
the fiscal quarter of the Borrower ended as of the above date.  Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
the attached financial statements.

 

3.                                      A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

C-1

--------------------------------------------------------------------------------


 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.                                      The representations and warranties of
the Borrower contained in Article V of the Agreement, but excluding the
representation and warranty as to no Material Adverse Effect contained in
Section 5.11(b) of the Agreement, or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsection (a) of Section 5.11 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

 

5.                                      The financial covenant analyses and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
               ,      .

 

 

ST. JUDE MEDICAL, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                     (“Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate
($ in 000’s)

 

I.                                        Section 7.13 — Consolidated Leverage
Ratio.

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 

 

 

 

 

 

 

 

 

1.

 

Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

2.

 

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

 

3.

 

Provision for income taxes for Subject Period:

 

$

 

 

 

 

 

 

 

4.

 

Depreciation expenses for Subject Period:

 

$

 

 

 

 

 

 

 

5.

 

Amortization expenses for intangibles for Subject Period:

 

$

 

 

 

 

 

 

 

6.

 

Non-cash expenses reducing Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

7.

 

Non-cash items increasing Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

8.

 

Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 - 7):

 

$

 

 

 

 

 

 

B.

Consolidated Funded Indebtedness at Statement Date(1):

 

$

 

 

 

 

 

 

C.

Consolidated Leverage Ratio (Line I.B ÷ Line I.A):

 

to 1.00

 

 

 

 

 

 

 

Maximum permitted:

 

to 1.00(2)

 

--------------------------------------------------------------------------------

(1)         Until the earlier of (i) the Specified Acquisition Closing Date and
(ii) termination of the agreement and plan of merger related to the Specified
Acquisition, Consolidated Funded Indebtedness shall not include any Indebtedness
of the Borrower to the extent that (x) it was incurred solely to finance the
Specified Acquisition (and any related transactions) and (y) is redeemable or
prepayable at no more than 101% of the principal amount thereof (plus accrued
interest) in the event that the Specified Acquisition is not consummated.

 

(2)         Maximum permitted Consolidated Leverage Ratio of (i) if the
Specified Acquisition has occurred, (x) 4.25 to 1.00 from the Specified
Acquisition Closing Date until and including the fiscal quarter of the Borrower
ending December 31, 2015; (y) 4.00 to 1.00 for the next four consecutive fiscal
quarters of the Borrower; and (z) 3.50 to 1.00 during any period of four fiscal
quarters of the Borrower thereafter, and (ii) if the Specified Acquisition has
not occur, 3.50 to 1.00 during any period of four fiscal quarters of the
Borrower.

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](3) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](4) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](5) hereunder are several and not joint.](6) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities(7)) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(3)         For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(4)         For bracketed language here and elsewhere in this form relating to
the Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(5)         Select as appropriate.

(6)         Include bracketed language if there are either multiple Assignors or
multiple Assignees.

(7)         Include all applicable subfacilities.

 

D-1

--------------------------------------------------------------------------------


 

1.                                      Assignor[s]:

 

[Assignor [is] [is not] a Defaulting Lender]

 

2.                                      Assignee[s]:

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrower:                                          St. Jude Medical, Inc.

 

4.                                      Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             Amended and Restated
Multi-Year $1,500,000,000 Credit Agreement, dated as of August 21, 2015, among
St. Jude Medical, Inc., the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and a L/C Issuer

 

6.                                      Assigned Interest[s]:

 

Assignor[s](8)

 

Assignee[s](9)

 

Aggregate Amount
of Commitment
for all Lenders(10)

 

Amount of
Commitment
Assigned

 

Percentage
Assigned of
Commitment(11)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:                              
                  ](12)

 

Effective Date:                   , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

--------------------------------------------------------------------------------

(8)                   List each Assignor, as appropriate.

(9)                   List each Assignee and, if available, its market entity
identifier, as appropriate.

(10)            Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

(11)            Set forth, to at least 9 decimals, as a percentage of the
Commitment of all Lenders thereunder.

(12)            To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

D-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](13)

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE[S](14)

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(13)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

(14)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

D-3

--------------------------------------------------------------------------------


 

[Consented to and](15) Accepted:

 

BANK OF AMERICA, N.A., as

 

  Administrative Agent

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[Consented to:](16)

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(15)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(16)  To be added only if the consent of the Borrower and/or other parties (e.g.
L/C Issuer) is required by the terms of the Credit Agreement.

 

D-4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Amended and Restated Multi-Year $1,500,000,000 Credit Agreement

among St. Jude Medical, Inc., the Lenders party thereto and

Bank of America, N.A., as Administrative Agent and a L/C Issuer

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                          Representations and Warranties.

 

1.1.                Assignor.  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                Assignee.  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent,

 

D-5

--------------------------------------------------------------------------------


 

[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.                          Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.  Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.

 

3.                          General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

D-6

--------------------------------------------------------------------------------


 

EXHIBIT E

 

OPINIONS

 

See attached.

 

E-1

--------------------------------------------------------------------------------


 

Client: 94450-00102

 

August 21, 2015

 

The Lenders listed on Schedule I hereto
and the Agent party to the
Credit Agreement referred to below
(collectively, the “Lender Parties”)
c/o Bank of America, N.A.,
as Agent

101 N. Tryon Street

Mail Code: NC1-001-04-39
Charlotte, North Carolina 28255

 

Re:               St. Jude Medical, Inc. — Amended and Restated Multi-Year
$1,500,000,000 Credit Agreement,
dated as of August 21, 2015

 

Ladies and Gentlemen:

 

We have acted as counsel to St. Jude Medical, Inc., a Minnesota corporation (the
“Company”), in connection with the Amended and Restated Multi-Year
$1,500,000,000 Credit Agreement dated as of August 21, 2015 (the “Credit
Agreement”) by and among the Company, certain lenders (the “Lenders”) and
issuers of letters of credit (the “L/C Issuers”), and Bank of America, N.A., as
administrative agent (in such capacity, the “Agent”).  Each capitalized term
used and not defined herein has the meaning assigned to that term in the Credit
Agreement.

 

In rendering this opinion, we have examined the originals, or copies, certified
or otherwise identified to our satisfaction as being true and complete copies,
of the Credit Agreement, including the Exhibits and Schedules thereto, and the
notes issued by the Company to the Lenders on the date hereof in accordance with
the terms of the Credit Agreement (the “Notes”).

 

We have assumed without independent investigation that:

 

(a)         The signatures on all documents examined by us are genuine, all
individuals executing such documents had all requisite legal capacity and
competency and were duly authorized, the documents submitted to us as originals
are authentic and the documents submitted to us as certified or reproduction
copies conform to the originals;

 

(b)         (1) The Company is a validly existing corporation in good standing
under the laws of the State of Minnesota and has all requisite corporate power
to execute and

 

--------------------------------------------------------------------------------


 

deliver the Credit Agreement and to perform its obligations thereunder, (2) the
execution and delivery of the Credit Agreement by the Company and the
performance of its obligations thereunder have been duly authorized by all
necessary corporate action and except as specifically addressed in our opinions
in paragraph 2 below, do not violate any law, rule, regulation, order, judgment
or decree applicable to the Company, (3) the Credit Agreement has been duly
executed and delivered by the Company, and (4) neither the Company nor any of
its Subsidiaries is an “investment company” as defined in or subject to
regulation under the Investment Company Act of 1940, as amended; and

 

(c)          There are no agreements or understandings between or among any of
the parties to the Credit Agreement or third parties that would expand, modify
or otherwise affect the terms of the Credit Agreement or the respective rights
or obligations of the parties thereunder.

 

In rendering this opinion, we have made such inquiries and examined, among other
things, originals or copies, certified or otherwise identified to our
satisfaction, of such records, agreements, certificates, instruments and other
documents as we have considered necessary or appropriate for purposes of this
opinion.  As to certain factual matters, we have relied to the extent we deemed
appropriate and without independent investigation upon the representations and
warranties of the Company in the Credit Agreement, certificates of officers of
the Company or certificates obtained from public officials and others

 

Based upon the foregoing and in reliance thereon, and subject to the
qualifications, exceptions, assumptions and limitations herein contained, we are
of the opinion that:

 

1.              The Credit Agreement and the Notes each constitute a legal,
valid and binding obligation of the Company, enforceable against it in
accordance with its terms.

 

2.              The execution and delivery by the Company of the Credit
Agreement and the Notes, and the performance of its obligations thereunder, do
not and will not violate, or require any filing with or approval of any
governmental authority or regulatory body of the State of New York or the United
States of America under, any law, rule or regulation of the State of New York or
the United States of America applicable to the Company that, in our experience,
is generally applicable to transactions in the nature of those contemplated by
the Credit Agreement.

 

3.              The execution and delivery by the Company of the Credit
Agreement and the Notes, and the performance of its obligations thereunder, do
not result in a breach or violation of Regulation U or X of the Board of
Governors of the Federal Reserve System.  Regulation T of the Board of Governors
of the Federal Reserve System (“Regulation T”) does not apply to any Lender that
is not a “creditor” (as defined in Regulation T).  Regulation T defines
“creditor” as any broker or dealer (as defined in sections 3(a)(4) and
3(a)(5) of the

 

2

--------------------------------------------------------------------------------


 

Securities Exchange Act of 1934 (the “1934 Act”)), any member of a national
securities exchange, or any person associated with a broker or dealer (as
defined in section 3(a)(18) of the 1934 Act), except for business entities
controlling or under common control with the creditor.

 

The opinions expressed above are subject to the following additional exceptions,
qualifications, limitations and assumptions:

 

A.            We render no opinion herein as to matters involving the laws of
any jurisdiction other than the State of New York and the United States of
America.  This opinion is limited to the effect of the current state of the laws
of the State of New York and the United States of America and the facts as they
currently exist.  We assume no obligation to revise or supplement this opinion
in the event of future changes in such laws or the interpretations thereof or
such facts.  We express no opinion regarding any federal or state healthcare or
medical product, service or device laws, rules or regulations or the effect of
any non-compliance therewith.  We express no opinion regarding the Securities
Act of 1933, as amended, or any other federal or state securities laws, rules or
regulations.

 

B.            Our opinions are subject to (i) the effect of any bankruptcy,
insolvency, reorganization, moratorium, arrangement or similar laws affecting
the rights and remedies of creditors generally (including, without limitation,
the effect of statutory or other laws regarding fraudulent transfers or
preferential transfers and (ii) general principles of equity, including without
limitation concepts of materiality, reasonableness, good faith and fair dealing
and the possible unavailability of specific performance, injunctive relief or
other equitable remedies regardless of whether enforceability is considered in a
proceeding in equity or at law.

 

C.            We express no opinion regarding the effectiveness of (i) any
waiver (whether or not stated as such) under the Credit Agreement of, or any
consent thereunder relating to, unknown future rights or the rights of any party
thereto existing, or duties owing to it, as a matter of law;  (ii) any waiver
(whether or not stated as such) contained in the Credit Agreement of rights of
any party, or duties owing to it, that is broadly or vaguely stated or does not
describe the right or duty purportedly waived with reasonable specificity;
(iii) provisions relating to indemnification, exculpation or contribution, to
the extent such provisions may be held unenforceable as contrary to public
policy or federal or state securities laws or due to the negligence or willful
misconduct of the indemnified party; (iv) any provision in the Credit Agreement
waiving the right to object to venue in any court; (v) any agreement to submit
to the jurisdiction of any Federal Court; (vi) any waiver of the right to jury
trial; (vii) any provision purporting to establish evidentiary standards;
(viii) any provision to the effect that every right or remedy is cumulative and
may be exercised in addition to any other right or remedy or that the election
of some particular remedy does not preclude recourse to one or more others;
(ix) (A) any provision that would require payment

 

3

--------------------------------------------------------------------------------


 

of any unamortized original issue discount (including any original issue
discount effectively created by payment of a fee), or (B) any closing fees
payable in connection with the Credit Agreement, to the extent they are
considered to be fees for the “brokerage, soliciting, driving or procuring of a
loan” and exceed 0.50% of the amount thereof in violation of New York General
Obligations Law Section 5-531; or (x) any right of setoff to the extent asserted
by a participant in the rights of a Lender under the Credit Agreement.  In
addition, we advise you that some of the provisions of the Credit Agreement may
not be enforceable by a Lender or L/C Issuer acting individually (as opposed to
the Lenders and L/C Issuers acting through the Agent).

 

D.            For purposes of our opinion in paragraph 3, we have assumed
without independent investigation that: (i) the representation and warranty of
the Company set forth in Section 5.08 of the Credit Agreement is and will be
true and correct at all relevant times and (ii) less than 25% of the value of
the assets of the Company and its subsidiaries taken as a whole, or of any of
the Company and any of its subsidiaries, individually, subject to the negative
covenants of the Credit Agreement consist and will consist of “margin stock”
within the meaning of Regulations U or X of the Board of Governors of the
Federal Reserve System at all relevant times.  Except as expressly set forth in
paragraph 3, we express no opinion with respect to Regulation T of the Board of
Governors of the Federal Reserve System.

 

This opinion is rendered as of the date hereof to the Lender Parties in
connection with the Credit Agreement and may not be relied upon by any person
other than the Lender Parties or by the Lender Parties in any other context. 
The Lender Parties may not furnish this opinion or copies hereof to any other
person except (i) to bank examiners and other regulatory authorities should they
so request in connection with their normal examinations, (ii) to the independent
auditors and attorneys of the Lender Parties, (iii) pursuant to order or legal
process of any court or governmental agency, (iv) in connection with any legal
action to which any Lender Party is a party arising out of the transactions
contemplated by the Credit Agreement, or (v) to any potential permitted assignee
of or participant in the interest of any Lender Party under the Credit Agreement
for its information.  Notwithstanding the foregoing, parties referred to in
clause (v) of the immediately preceding sentence who become Lenders after the
date hereof may rely on this opinion as if it were addressed to them (provided
that such delivery shall not constitute a re-issue or reaffirmation of this
opinion as of any date after the date hereof).  This opinion may not be quoted
without the prior written consent of this Firm.

 

Very truly yours,

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I — LENDER PARTIES

 

Bank of America, N.A.

Wells Fargo Bank, N.A.

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

US Bank National Association

JPMorgan Chase Bank, N.A.

Mizuho Bank, Ltd.

TD Bank, N.A.

BNP Paribas

Sumitomo Mitsui Banking Corporation

SunTrust Bank

Svenksa Handelsbanken (publ) AB, New York Branch

Fifth Third Bank

KBC Bank N.V.

Northern Trust

PNC Bank, National Association

UniCredit Bank AG, New York Branch

 

--------------------------------------------------------------------------------


 

[Insert St. Jude Letterhead]

 

August 21, 2015

 

The Lenders listed on Schedule I hereto
and the Agent party to the
Credit Agreement referred to below
(collectively, the “Lender Parties”)
c/o Bank of America, N.A.,
as Agent

101 N. Tryon Street

Mail Code: NC1-001-04-39
Charlotte, North Carolina 28255

 

Ladies and Gentlemen:

 

As General Counsel to St. Jude Medical, Inc., a Minnesota corporation (the
“Company”), I am familiar with the affairs of the Company as they relate to the
Amended and Restated Multi-Year $1,500,000,000 Credit Agreement dated as of
August 21, 2015 (the “Credit Agreement”) by and among the Company, certain
lenders and issuers of letters of credit, Bank of America, N.A., as
administrative agent (in such capacity, the “Agent”) and the joint lead
arrangers and joint bookrunners party thereto. This opinion is being furnished
to you at the request of the Company pursuant to Section 4.01(a)(v) of the
Credit Agreement. All capitalized terms used but not defined herein have the
respective meanings given to such terms in the Credit Agreement.

 

In connection with this opinion, I or attorneys on my staff have examined and
relied on a certificate of good standing concerning the Company from the
Minnesota Secretary of State issued August 10, 2015 (the “Good Standing
Certificate”), originals or copies (certified or otherwise identified to our
satisfaction) of all such documents, records, financial statements and papers of
the Company, and other certificates or comparable documents of public officials
and officers, have consulted with such representatives of the Company and have
made such investigations of fact and law as were deemed relevant or necessary as
the basis for the opinions hereinafter expressed, and have examined executed
original copies of the Credit Agreement and the notes issued by the Company to
the Lenders on the date hereof in accordance with the terms of the Credit
Agreement (the “Notes”).

 

I have not independently examined the records of any court or public office in
any jurisdiction, and my opinion is subject to matters that examination of such
records would reveal.

 

My opinions expressed below as to certain factual matters are qualified as being
limited “to the best of my knowledge” or by other words to the same or similar
effect. Such words, as used herein, mean that no contrary information came to my
attention in connection with my representation of the Company. In rendering such
opinions, I have not conducted any independent investigation of the Company.
Finally, no inference as to my knowledge with

 

--------------------------------------------------------------------------------


 

respect to the factual matters upon which I have so qualified my opinions should
be drawn from the fact of my representation of the Company.

 

In rendering the opinions expressed below, I have assumed without verification:

 

(a)                                 the authenticity of all documents submitted
as originals;

 

(b)                                 the genuineness of all signatures (other
than the signatures of signatories for the Company);

 

(c)                                  the legal capacity of natural persons
executing the Credit Agreement on behalf of any party; and

 

(d)                                 the conformity to originals of all documents
submitted to me as copies and the authenticity of the originals of such copies.

 

Based upon the foregoing, and subject to the qualifications set forth below, I
am of the opinion that:

 

1.                                      Based solely on the Good Standing
Certificate, the Company is a corporation that is validly existing and in good
standing under the laws of the State of Minnesota. The Company has the power and
authority to, and has all necessary governmental licenses, authorizations,
consents and approvals to, own its assets and to carry on its businesses as
currently conducted and as currently proposed to be conducted.

 

2.                                      The Company has the corporate power and
authority to execute, deliver and perform its obligations under the Credit
Agreement and the Notes and to borrow under the Credit Agreement. Such
execution, delivery and performance and the borrowing under the Credit Agreement
and the Notes:

 

(a)                                 do not violate any provision of the articles
of incorporation or bylaws, both as amended to date, of the Company or require
approval of its shareholders; and

 

(b)                                 (i) to the best of my knowledge will not
violate any order of any Governmental Authority, (ii) will not violate, result
in a breach of or constitute (alone or with lapse of time or both) a default
under the terms of any indenture, agreement, or other material instrument to
which the Company is a party, or by which it or any of its property is bound,
and (iii) will not result in the creation or imposition of any Lien upon, or
with respect to, any of the properties or assets of the Company.

 

3.                                      The Credit Agreement and the Notes have
been duly authorized by the Company, and the Credit Agreement and the Notes have
been executed and delivered by the Company.

 

--------------------------------------------------------------------------------


 

4.                                      Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in or subject to regulation
under the Investment Company Act of 1940 as amended.

 

5.                                      To the best of my knowledge, there are
no actions, suits or proceedings at law or in equity or by or before any
governmental instrumentality or other agency now pending or threatened against
or affecting the Company or any property or rights of the Company as to which
there is a reasonable probability of an adverse determination and that, if
adversely determined, would individually or in the aggregate materially impair
the ability of the Company to perform its obligations under the terms of the
Credit Agreement and the Notes or would reasonably be expected to have a
Material Adverse Effect.

 

The opinions expressed above are limited to the law of the State of Minnesota
and the federal laws of the United States of America.  I assume no obligation to
revise or supplement this opinion in the event of future changes in such laws or
the interpretations thereof or such facts.

 

This letter is furnished solely for the benefit of the addressees hereof, and
any participants or assigns thereof permitted under Section 10.06 of the Credit
Agreement, in connection with the transactions referred to in the Credit
Agreement, may not be relied upon by such addressees or by such permitted
participants and assigns for any other purpose, and may not be relied upon or
used by, circulated to, quoted by, or referred to, nor may copies hereof be
delivered to, any other person without my prior written approval; provided, that
a copy may be provided to the extent required by applicable law or regulation or
in accordance with any auditing or oversight function or request by regulatory
authorities to which any addressee or permitted participant or assignee is
subject.

 

 

Very truly yours,

 

 

 

 

 

Vice President, General Counsel and Corporate Secretary,

 

St. Jude Medical, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE I — LENDER PARTIES

 

Bank of America, N.A.

Wells Fargo Bank, N.A.

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

US Bank National Association

JPMorgan Chase Bank, N.A.

Mizuho Bank, Ltd.

TD Bank, N.A.

BNP Paribas

Sumitomo Mitsui Banking Corporation

SunTrust Bank

Svenksa Handelsbanken (publ) AB, New York Branch

Fifth Third Bank

KBC Bank N.V.

Northern Trust

PNC Bank, National Association

UniCredit Bank AG, New York Branch

101974566.3

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Amended and Restated Multi-Year $1,500,000,000
Credit Agreement, dated as of August 21, 2015 (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among St. Jude Medical, Inc., a Minnesota corporation (the “Borrower”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and a L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Date:                              , 20       

 

 

 

F-1-1

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Amended and Restated Multi-Year $1,500,000,000
Credit Agreement, dated as of August 21, 2015 (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among St. Jude Medical, Inc., a Minnesota corporation (the “Borrower”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and a L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:                              , 20      

 

 

F-2-1

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Amended and Restated Multi-Year $1,500,000,000
Credit Agreement, dated as of August 21, 2015 (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among St. Jude Medical, Inc., a Minnesota corporation (the “Borrower”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and a L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:                              , 20     

 

 

F-3-1

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Amended and Restated Multi-Year $1,500,000,000
Credit Agreement, dated as of August 21, 2015 (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among St. Jude Medical, Inc., a Minnesota corporation (the “Borrower”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and a L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:                               , 20   

 

 

F-4-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF

LETTERS OF CREDIT REPORT

 

Date:                         , 20     

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Multi-Year $1,500,000,000
Credit Agreement, dated as of August 21, 2015 (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among St. Jude Medical, Inc., a Minnesota corporation (the “Borrower”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and a L/C Issuer.  All capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to them in the
Agreement.

 

This report is being delivered pursuant to Section 2.03(k) of the Agreement. 
Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.

 

L/C No.

 

Maximum
Face
Amount

 

Current
Face
Amount

 

Beneficiary
Name

 

Issuance
Date

 

Expiry
Date

 

Auto
Renewal

 

Date of
Amendment

 

Amount of
Amendment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[APPLICABLE L/C ISSUER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

G-1

--------------------------------------------------------------------------------